MEMORANDUM

A. RICHARD CAPUTO, District Judge.
Presently before the Court is Magistrate Judge Methvin’s Report and Recommendation (the “R & R”) (Doc. 37) recommending Plaintiff Global Tower, LLC’s (“Global”) Motion for Summary Judgment (Doc. 22) be granted and Defendants Hamilton Township and the Zoning Hearing Board of Hamilton Township’s (collectively “Hamilton”) Motion for Summary Judgment (Doc. 19) be denied. Global alleges that the Zoning Hearing Board (the “Board”) unlawfully denied its Application to construct a cell tower on leased property in Hamilton Township, Pennsylvania in violation of the Telecommunications Act of 1996 (“TCA”), 47 U.S.C. § 332(c)(7)(B). Because the Board’s denial of Global’s Application was not supported by substantial evidence and the Board unreasonably discriminated against a provider of functionally equivalent services, Global’s motion for summary judgment will be granted and Hamilton’s motion for summary judgment will be denied.
I. Background
Global is a limited liability company formed under the laws of Delaware. (Docs. 20; 30, ¶ 1.) Global leases real estate on which it constructs radio towers, which it then subleases to FCC licensed personal wireless service providers. (Id. at ¶2) Hamilton Township is a political subdivision located in Monroe County Pennsylvania, and the Zoning Hearing Board of Hamilton Township is an entity created under the Pennsylvania Municipalities Planning Code (“MPC”). (Id. at ¶¶3-4.)
On December 16, 2008, Global, through an affiliate, entered into a lease agreement (the “Lease”) with Lloyd and Shirley Singer, as trustees of the Singer Trust. (Docs. 23; 32, ¶ 4.) The Singers own a thirty-acre tract in Hamilton Township, which is in a partially-developed rural area (the “Singer Tract”). (Id. at ¶ 5.) The Singer Tract includes a structure which has been described as a barn, and has a gravel or dirt drive. (Id. at ¶ 6.) The purpose of the Lease was to allow Global to erect a radio tower and to install related equipment on the ground (collectively the “Tower”) inside a 100 by 100 foot leased area. (Id. at ¶ 7.) The initial lease term is for five years, with five successive five-year renewal *244terms, for a total potential lease term of thirty years. (Id. at ¶ 8.)
On February 17, 2009, Global, acting through its agent, Fortune Wireless, Inc., filed an application with the Zoning Board requesting “special use” approval to construct the Tower. (Id. at ¶ 11.) On February 2, 2010, Global filed an amended application (the “Application”) reflecting a proposed reduction of the Tower’s height from 300 feet to 250 feet. (Id. at ¶ 12.) The Tower is to be a three-sided lattice-type construction with clusters of antennas mounted in various locations on the tower, with a seven foot lightning rod on top. (Id. at ¶ 13.) The Tower is to be constructed in accordance with national and local codes, subject to review by the Township code enforcement officer. (Id. at ¶ 14.) The Tower is to be unmanned and does not require water or sewer service. (Id. at ¶ 15.) The two utilities required by the Tower, a telephone line and an electrical line, would be run underground. (Id. at ¶ 16.) Access to the Tower would be restricted to the existing drive, with slight improvements, and the landowner testified that under the Lease, Global would provide maintenance to the Tower and surrounding areas. (Id. at ¶¶ 17, 19.)
The Singer Tract is in a C Zoning District which, pursuant to section 402.2 of the Hamilton Township Zoning Ordinance (the “Ordinance”), permits radio and television transmission or receiving towers as a special use. (Id. at ¶22.) Other permitted uses in C districts include, inter alia, multi-family residential buildings, commercial and limited commercial uses, light industrial uses, and accessory uses and essential services. (Id. at ¶ 23.) Section 402.2 also requires that special uses refrain from causing injury to other property or jeopardize the public health, safety, welfare, or convenience. (Docs. 20; 30, ¶ 9.)
Twenty hearings on Global’s Application were held between April 7, 2009 and June 10, 2010 (collectively “the Hearing”). (Docs. 23; 32, ¶ 27.) The Board also conducted a view of the Singer Tract on March 17, 2010, during which Global performed a balloon float to a height of approximately 250 feet. (Id. at ¶ 28.) At the Hearing, Global offered the testimony of Frank Chlebnikow, an expert on land use, zoning, and community planning; John Doyle, a real estate appraiser; and Michael Bohlinger, a civil structural engineer. (Id. at ¶ 29.) Objectors to the Tower offered the testimony of Thomas McKeown, a real estate appraiser, and R. Douglas Olmstead, Jr., P.E., a civil engineer. (Id. at ¶ 30.) At the conclusion of the Hearing, Global and the Singers agreed to the imposition of a number of restrictions on the Application in an attempt to alleviate concerns raised during the Hearing. (Id. at ¶ 31.) Nevertheless, the Board denied Global’s Application for special use by a written decision on July 14, 2010. (Id. at ¶ 32.)
Prior to ruling on Global’s Application, the Board had approved the applications of two other radio towers, Sprint Spectrum and PA Cellular. (Id. at ¶ 33.) The Sprint tower is in a C zoning district, while the PA Cellular tower is located in an A zoning district. (Id.)
The Board approved the Sprint tower on February 1, 2000. (Id. at ¶ 37.) Like the Global Tower, the Sprint tower is a 250-foot lattice tower. (Id. at ¶ 39.) The Sprint tower is located on a site that is approximately 784 feet in elevation, on a 50 by 50 foot leased area of a 10.81 acre tract. (Id. at ¶¶ 43-44.) The Global Tower would be on a site approximately 626-628 feet in elevation, on a 100 by 100 foot leased tract on a thirty-acre parcel. (Id.) Characteristics common to both towers include: three-legged lattice design; equip*245ment cabinets; seven foot high fence topped with barbed wire; lighted; unmanned; providing for future use by other tower companies; and access by private drive. (Id. at ¶ 45.)
Sprint’s tower, like Global’s Tower, is visible above the tree line in various areas of the Township. (Id. at ¶ 46.) No landscaping or screening was proposed for the Sprint tower because no landscaping tan screen a 250-foot tower. (Id. at ¶ 47.) Sprint’s lease term was for five years with four additional five-year renewal terms. (Id. at ¶ 48.) Due to the likelihood that the Sprint tower would present an attractive nuisance to those wishing to climb the structure, the Board found that “special circumstances supported] the Applicant’s request to construct a seven-foot high fence topped with barbed wire.” (Id. at ¶ 48.) No evidence was presented that Sprint’s tower would cause substantial injury to the value of other property or jeopardize the public health, safety, welfare, or convenience. (Id. at ¶ 49.)
The PA Cellular tower was approved by the Board on November 6, 1996. (Id. at ¶ 52.) The PA Cellular Tower is a lattice structure approximately 280 feet in height located in the center of a 150 by 150 foot leased tract of a thirty-six acre parcel. (Id.) The PA Cellular tower is located on a site that is approximately 700 feet in elevation. (Id. at ¶ 54.) Like the Sprint tower, the Board found that no landscaping or screening would buffer or screen a 280-foot tall tower. (Id. at ¶ 55.) Hamilton notes, however, that the existing trees proposed as screening for the Global Tower are outside of the leased area on the Singer Tract. (Id.) PA Cellular sought, and was granted, a variance to erect an eight-foot fence topped with barbed wire to prevent trespassers from climbing the tower. (Id. at ¶ 56.) As with the Global proposal and the Sprint tower, the PA Cellular Tower: is a three-legged lattice design; has equipment cabinets; is lighted and unmanned; is accessed by a private drive; and is gated. (Id. at ¶ 57.) Pursuant to the uncontroverted testimony of the applicant, the Board concluded that the PA Cellular tower would not substantially impact property values nor negatively affect public health, safety, welfare, or convenience. (Id. at ¶ 58.)
In denying Global’s Application, consistent with determinations regarding the Sprint and PA Cellular towers, the Board concluded that Global’s leased area constituted a new “lot.” (Id. at ¶ 62.) The Ordinance provides that “[i]n any district, more than one structure containing a permitted or permissible principal use may be erected on a single lot, provided that yard, lot area and other requirements of this Ordinance shall be met for each structure as thought it were on an individual lot.” (Id. at ¶ 66.) As with the determinations made in the Sprint and PA Cellular cases, the Board concluded that Global’s Tower was exempt from the height requirements of the Ordinance. (Id. at ¶ 67.)
The Board concluded that the leased-area consisted a “lot,” which required Global to comply with section 501.2 of the Ordinance. (Doc. 32, ¶ 71.) Section 501.2 provides that “no open or mesh fence along the sides or front edge of any front yard shall be greater than six feet in height.” (Id.) And, because Global did not apply for a variance from this section, Global’s submission failed to comply with the Ordinance. (Id.) Global contends, however, that the proposed fence “is not along the sides of the lot or the front edge of the front yard, it’s some 400 feet from the road.” (Doc. 23, ¶ 71.) Additionally, the Board concluded that Global’s Tower failed to comply with section 504.1(e) of the Ordinance as it sought to have an access road surfaced with gravel, as opposed to a *246“hard all-weather surface of either concrete or bituminous composition,” which the Ordinance requires for “all parking areas and access drives for commercial and industrial uses.” (Docs. 23; 32, ¶ 72.)
The Board also found that Global’s proposed screening and landscaping was inadequate. (Id. at ¶ 77.) Section 404.2 of the Ordinance requires landscaping and screening be provided to protect adjoining areas. (Id. at ¶ 74.) The Township’s engineer testified that adequate screening does not mean that the entire structure is blocked from visibility. (Id. at ¶ 75.) Although Global’s Tower would be screened by trees thirty to forty feet in height, the Board rejected the proposal because it only provided for screening of the Tower’s base. (Id. at ¶ 77.) More specifically, the Board concluded that the landscaping was based on trees outside of the leased area which could be freely removed by the landowner absent any contractual restrictions to the contrary. (Doc. 32, ¶77.) In response to these concerns, the Singers agreed not to remove trees within a fifty-foot buffer on all sides of the Tower. (Docs. 23; 32, ¶ 78.)
The Tower was designed with the following safety precautions: illumination for aviation safety; grounding of the Tower and accessory equipment to protect it from lightning strikes; it would be surrounded by a seven-foot high fence; no part of the structure below a twenty-foot height level could be used to climb the Tower; the equipment cabinets would be locked and designed with alarms; no electrical or telephone wires would be exposed; it would be able to withstand wind speeds mandated by the most stringent version of the International Building Code; it complied with all FCC requirements for energy emissions and power density; it provides an acceptable sight distance for the class of driveway proposed; and it would be restricted with a sixteen-foot wide steel field gate. (Id. at ¶ 80.) Global also proposed providing emergency service personnel keys to open the gate, but Hamilton contends that Global did not establish such access by emergency service personnel was adequate or feasible. (Id. at ¶ 81.)
The Board also found that Global failed to comply with the requirements of Section 506.1(c) of the Ordinance. Section 506.1(c) states that when a parcel is being developed adjacent to another parcel used or suitable for non-residential development, consideration is to be given to “the location and planning of driveway access points to permit their joint use by adjoining parcels so as to minimize the number of intersections with the street or highway.” Hamilton contends that the Board correctly applied Section 506.1(c) because “Global did not introduce into the record any evidence of compliance with Section 506.1(c) of the Ordinance which was applicable since the remaining parts of the Singer Premises are suitable for non-residential development.” (Doc. 32, ¶ 84.)
The Board further concluded, based on the testimony of McKeown, that the Tower would cause a diminution in property values. (Docs. 23; 32, ¶ 88.) Hamilton asserts that based on the testimony presented, the Board simply concluded that McKeown was more credible than Doyle, and the Board believed McKeown’s assessment that property values would decrease by at least $10,000.00. (Doc. 32, ¶ 88.) McKeown opined that the income approach to determine value was the most appropriate method to use. (Id. at ¶ 89.) He specifically testified that “gross rent multiplier is the relationship or ratio between the sales price or value and the gross rental income.” (Id. at ¶ 90.) McKeown did not inspect leases or rent rolls to verify his data, but instead he used a range of average rentals based on infor*247mation from the rental management department of his business. (Docs. 23; 32, ¶ 92.)
According to Doyle, McKeown arrived at the gross multiplies by comparing rents from typical properties with specific values from others. (Doc. 23, ¶ 91.) Doyle contested McKeown’s methodology in a number of respects: McKeown failed to provide evidence that any house within the sight of the Tower would or did rent for a “typical” amount; McKeown did not offer evidence that any properties within sight of the Tower were rental properties; McKeown only used four pairs of rental properties; only one pair of rental properties compared by McKeown was in sight of a radio tower; the houses were dissimilar; and McKeown did not provide support for his position that fears and concerns of the public alone would decrease the property values around the Tower. (Doc. 23, ¶¶ 93-96, 98.)
Conversely, Doyle testified that the Tower would not cause a diminution in property value. (Docs. 23; 32, ¶ 100.) Doyle applied a “paired sales analysis” method, which compares the value trends of similar residential properties either (a) before and after a tower is built or (b) within view and not within view of a tower. (Doc. 23, ¶ 101.) McKeown agreed with Doyle’s assessment that a “paired sales analysis” method is the most appropriate to apply provided sufficient market data exists. (Doc. 32, ¶ 102.) But, because there was insufficient market data in Hamilton Township to conduct a “paired sales analysis,” McKeown opined that the income approach was the best method to determine value. (Id. at ¶ 104.)
Due to the insufficiency of data in Hamilton Township, Doyle believed that the better indicator of value was to study four communities that had “housing stock and buyers” similar to Hamilton Township. (Doc. 23, ¶ 105.) Doyle selected cell tower locations in Berks, Bucks, Chester, and Montgomery Counties for his analysis. (Id. at ¶ 101.) Doyle assessed these communities in comparison to Hamilton Township in terms of house values, census data, demographic profile, lot sizes, and surrounding land uses, and he found them to be acceptable for study and comparison. (Id. at 106.) While each of the communities studied by Doyle was close to a cell tower, (Docs. 23; 32, ¶ 107), “the Board faulted Doyle because he did not conduct a study of the economic impact of existing towers in the Township.” (Id. at ¶ 108.) Specifically, the Board stated: “no credible explanation was proffered by Doyle why the impact of the Sprint Spectrum cell tower in Hamilton Township on surrounding property values could not have been analyzed both before and after that tower was erected to determinate the impact of a similar tower on surrounding property values in an area similar to the Applicant’s proposed cell tower.” (Id.) Instead, the Board found McKeown more credible than Doyle. (Zoning Hearing Board Decision, 62.) The Board, therefore, determined that Global’s Tower would adversely impact surrounding property values by at least $10,000.00 (Id.)
As identified by Magistrate Judge Methvin, the Board’s July 14, 2010 decision reflects: (1) the leased area was a “lot” and was required to comply with minimum lot size for C zoning district; (2) Global’s special use application included several elements that fall outside of the lease area, such as trees for screening, part of the storm water basin, the entrance to the driveway, and the ice fall zone; (3) concern regarding access to the leased area by emergency responders; (4) that the driveway is not presently plowed; (5) the Application did not comply with section 506.1(c); and (6) there was a potential threat to the *248health, safety, and welfare of persons and/or structures on the Singer property. (Doc. 37.)
As a result of the denial of its Application, Global commenced this action on August 13, 2010. (Doc. 1.) Hamilton moved to dismiss the Complaint, but the Court denied the request on November 23, 2010, 2010 WL 4860677. (Doc. 13.) Thereafter, on September 15, 2011, both Hamilton and Global filed motions for summary judgment. (Docs. 19; 22.) The instant summary judgment motions were subsequently referred to Magistrate Judge Methvin for a Report and Recommendation. (Doc. 36.) On July 3, 2012, Magistrate Judge Methvin recommended that Global’s motion for summary judgment be granted and Hamilton’s motion be denied. Objections were subsequently filed to the R & R. Now, as the objections have been fully briefed, they are ripe for disposition.
II. Legal Standards
A. Summary Judgment Standard
Summary judgment shall be granted “if the movant shows that there is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(a). “Summary judgment is appropriate when ‘the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law.’ ” Wright v. Coming, 679 F.3d 101, 103 (3d Cir.2012) (quoting Orsatti v. N.J. State Police, 71 F.3d 480, 482 (3d Cir.1995)). A fact is material if proof of its existence or nonexistence might affect the outcome of the suit under the applicable substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986).
Where there is no material fact in dispute, the moving party need only establish that it is entitled to judgment as a matter of law. Fed.R.Civ.P. 56(c). Where, however, there is a disputed issue of material fact, summary judgment is appropriate only if the factual dispute is not a genuine one. Anderson, 477 U.S. at 248, 106 S.Ct. 2505. An issue of material fact is genuine if “a reasonable jury could return a verdict for the nonmoving party.” Id. Where there is a material fact in dispute, the moving party has the initial burden of proving that: (1) there is no genuine issue of material fact; and (2) the moving party is entitled to judgment as a matter of law. See 2D Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 2727 (2d ed.1983). The moving party may present its own evidence or, where the nonmoving party has the burden of proof, simply point out to the court that “the nonmoving party has failed to make a sufficient showing on an essential element of her case.” Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986).
“When considering whether there exist genuine issues of material fact, the court is required to examine the evidence of record in the light most favorable to the party opposing summary judgment, and resolve all reasonable inferences in that party’s favor.” Wishkin v. Potter, 476 F.3d 180, 184 (3d Cir.2007). Once the moving party has satisfied its initial burden, the burden shifts to the non-moving party to either present affirmative evidence supporting its version of the material facts or to refute the moving party’s contention that the facts entitle it to judgment as a matter of law. Anderson, 477 U.S. at 256-57, 106 S.Ct. 2505. The Court need not accept mere conclusory allegations, whether they are made in the complaint or a sworn statement. Lujan v. Nat’l Wildlife Fed'n *249497 U.S. 871, 888, 110 S.Ct. 3177, 111 L.Ed.2d 695 (1990).
“To prevail on a motion for summary judgment, the non-moving party must show specific facts such that a reasonable jury could find in that party’s favor, thereby establishing a genuine issue of fact for trial.” Galli v. New Jersey Meadowlands Comm’n, 490 F.3d 265, 270 (3d Cir.2007) (citing Fed.R.Civ.P. 56(e)). “While the evidence that the non-moving party presents may be either direct or circumstantial, and need not be as great as a preponderance, the evidence must be more than a scintilla.” Id. (quoting Hugh v. Butler County Family YMCA, 418 F.3d 265, 267 (3d Cir.2005)). In deciding a motion for summary judgment, “the judge’s function is not himself to weigh the evidence and determine the truth of the matter but to determine whether there is a genuine issue for trial.” Anderson, 477 U.S. at 249, 106 S.Ct. 2505.
B. Standard for Reviewing a Report and Recommendation
Where objections to the Magistrate Judge’s report are filed, the court must conduct a de novo review of the contested portions of the report. Sample v. Diecks, 885 F.2d 1099, 1106 n. 3 (3d Cir.1989) (citing 28 U.S.C. § 636(b)(1)(C)). However, this only applies to the extent that a party’s objections are both timely and specific. Goney v. Clark, 749 F.2d 5, 6-7 (3d Cir.1984) (emphasis added). In conducting a de novo review, the court may accept, reject, or modify, in whole or in part, the factual findings or legal conclusions of the magistrate judge. See 28 U.S.C. § 636(b)(1); Owens v. Beard, 829 F.Supp. 736, 738 (M.D.Pa.1998). Although the review is de novo, the law permits the court to rely on the recommendations of the magistrate judge to the extent it deems proper. See United States v. Raddatz, 447 U.S. 667, 675-76, 100 S.Ct. 2406, 65 L.Ed.2d 424 (1980); Goney, 749 F.2d at 7; Ball v. United States Parole Comm’n, 849 F.Supp. 328, 330 (MD.Pa.1994). Uncontested portions of the report may be reviewed at a standard determined by the district court. See Thomas v. Am, 474 U.S. 140, 154, 106 S.Ct. 466, 88 L.Ed.2d 435 (1985); Goney, 749 F.2d at 7. At the very least, the court should review uncontested portions for clear error or manifest injustice. See, e.g., Cruz v. Chater, 990 F.Supp. 375, 376-77 (MD.Pa.1998).
III. Discussion
As identified by Magistrate Judge Methvin, Hamilton raises two arguments as to why they are entitled to summary judgment in this action. (Doc. 37, 17.) First, Hamilton asserts that substantial evidence supported the Board’s determination that Global failed to satisfy its burden regarding the Ordinance’s special use requirements. Second, Hamilton argues that Global failed to demonstrate that Hamilton unreasonably discriminated against it in denying the special use application. On the other hand, Global contends that summary judgment must be granted as to its motion because the rejection of its Application after two nearly identical towers were previously approved constitutes unreasonable discrimination. Global also asserts that Hamilton violated the TCA because the Board’s decision is not supported by substantial evidence. Lastly, Global argues that summary judgment is warranted because the Zoning Board violated state law.
After thoroughly considering these issues, Magistrate Judge Methvin recommended that Global’s motion for summary judgment be granted and Hamilton’s motion for summary judgment be denied. Specifically, Magistrate Judge Methvin recommends “that the Court issue an or*250der directing the Application be granted, and that all necessary zoning permits and variances be issued.” (Doc. 37, 49.)
As Hamilton has filed a number of objections to the Magistrate Judge’s recommendations, these contested portions of the R & R will be reviewed de novo.1 The uncontested portions of the R & R, including Magistrate Judge Methvin’s recommendation to grant Global summary judgment as to the state law claim as unopposed, will be adopted as the recommendations are not clearly erroneous.
A. The Telecommunications Act
The Telecommunications Act of 1996 was enacted “to provide a pro-competitive, deregulatory national policy framework designed to rapidly accelerate private sector deployment of advanced telecommunications and information technologies and services to all Americans by opening all telecommunications markets to competition.” Ogden Fire. Co. No. 1 v. Upper Chichester Twp., 504 F.3d 370, 377-78 (3d Cir.2007) (quoting APT Pittsburgh Ltd. P’ship v. Penn Twp., 196 F.3d 469, 473 (3d Cir.1999) (quoting H.R.Rep. No. 104-458 (1996) (Conf. Rep.), reprinted in 1996 U.S.C.C.A.N. 10, 124)). While the TCA preserved the traditional authority enjoyed by state and local governments to regulate land use and zoning, “the TCA altered that traditional deference in very important ways insofar as local decisions interfere with, or impact upon, telecommunications facilities.” Id. at 379.
The TCA provides, in pertinent part, as follows:
(7) Preservation of local zoning authority.
(A) General authority. Except as provided in this paragraph, nothing in this Act shall limit or affect the authority of a State or local government or instrumentality thereof over decisions regarding the placement, construction, and modification of personal wireless service facilities.
(B) Limitations.
(i) The regulation of the placement, construction, and modification of personal wireless service facilities by any State or local government or instrumentality thereof—
(I) shall not unreasonably discriminate among providers of functionally equivalent services; and
(II) shall not prohibit or have the effect of prohibiting the provision of personal wireless services.
(iii) Any decision by a State or local government or instrumentality thereof to deny a request to place, construct, or modify personal wireless service facilities shall be in writing and supported by substantial evidence contained in a written record.
47 U.S.C. § 332(c)(7). Accordingly, “ ‘denials subject to the TCA are reviewed by [the] court ... more closely than standard local zoning decisions.’ ” Ogden, 504 F.3d at 380 (quoting Cellular Tel. Co. v. Town *251of Oyster Bay, 166 F.3d 490, 493 (2d Cir.1999)). After reviewing the Board’s written opinion, Magistrate Judge Methvin concluded that the Board’s decision to deny the Application was not supported by substantial evidence and amounted to unreasonable discrimination against Global. Hamilton objects to these findings.
1. Substantial Evidence
As noted, the TCA requires that a decision “to deny a request to place, construct, or modify personal wireless service facilities shall be in writing and supported by substantial evidence contained in a written record.” 47 U.S.C. § 332(e)(7)(B)(iii). “Substantial evidence is a legal term of art.” Omnipoint Commc’ns Enters., L.P. v. Zoning Hearing Bd. of Easttown Twp., 248 F.3d 101, 106 (3d Cir.2001). “It does not mean a large or considerable amount of evidence, but rather such evidence as a reasonable mind might accept as adequate to support a conclusion.” Id. (citation and internal quotations omitted). “ ‘Substantial evidence requires more than a scintilla but less than a preponderance.’ ” T-Mobile Cent. v. Unified Gov’t of Wyandotte Cnty., 546 F.3d 1299, 1307 (10th Cir.2008) (quoting U.S. Cellular Tel. of Greater Tulsa, LLC v. City of Broken Arrow, 340 F.3d 1122, 1133 (10th Cir.2003)).
“In determining whether the evidence before an agency was substantial, a court views the record in its entirety and takes account of evidence unfavorable to the agency’s decision.” Omnipoint Corp. v. Zoning Hearing Bd. of Pine Grove Twp., 181 F.3d 403, 408 (3d Cir.1999) (citing Am. Textile Mfr. Inst., Inc. v. Donovan, 452 U.S. 490, 523, 101 S.Ct. 2478, 69 L.Ed.2d 185 (1981)). As such, while review is highly deferential, it “is not a rubber stamp,” and the Board “ ‘is not free to prescribe what inferences from the evidence it will accept and reject, but must draw all those inferences that the evidence fairly demands.’” Sw. Bell Mobile Sys., Inc. v. Todd, 244 F.3d 51, 58-59 (1st Cir.2001) (citing Penobscot Air Servs., Ltd. v. Fed. Aviation Admin., 164 F.3d 713, 718 (1st Cir.1999)). Although a reviewing court has “no power either to weigh the evidence contained in that record or substitute its own conclusions for those of the fact finder,” “if the record as a whole contains conflicting evidence, the fact-finder must adequately explain its reasons for rejecting or discrediting competent evidence.” Cellular Tel. Co. v. Zoning Bd. of Adjustment of the Borough of Ho-HoKus, 197 F.3d 64, 71 (3d Cir.1999) (citations omitted).
In applying these standards, Magistrate Judge Methvin concluded that reasonable minds could not find substantial evidence to support the Board’s denial of Global’s application based on the diminution of real estate values. Initially, the Magistrate Judge concluded that “the burden of proof is on the Board to establish that its decision was based on substantial evidence. If conflicting evidence exists, the Board must explain its reasons for rejecting the other evidence presented.” (Doc. 37, 25.) And, because special uses are presumptively permitted if certain conditions are met under Pennsylvania law, objectors to a special use application bear the burden of showing, with a high degree of probability,2 that the proposed use will substantially affect the health, safety, and *252welfare of the public in a negative manner. (Id. (citing Omnipoint Corp. v. Zoning Hearing Bd. of Pine Grove Twp., 20 F.Supp.2d 875, 879 (E.D.Pa.1998)).)
After reviewing the record, Magistrate Judge Methvin determined that the Board failed to require the objectors to establish with a high probability the diminution in property values that Global’s Tower would cause. Hamilton objects to this finding and asserts that the Magistrate Judge incorrectly determined that the opinion of real estate appraiser McKeown did not constitute “substantial evidence.” (Doc. 40, 3.) In particular, Hamilton contends that Magistrate Judge Methvin “substituted her opinion of the credibility of the two appraisers for the Board’s.” (Id. at 6.) Furthermore, Hamilton argues:
[T]he Board was faced with conflicting testimony. After it weighed the testimony, it concluded that McKeown’s opinions were more credible. This determination was based on the type of objective evidence that reasonable minds could accept as adequate to conclude that the Tower would harm property values. Had the Magistrate been the fact-finder, she would have concluded differently. However, this does not mean the Zoning Board’s decision was not supported by substantial evidence.
(Id. at 8.)
I agree with the Magistrate Judge’s conclusion that the Board’s decision was not supported by substantial evidence. Initially, contrary to the assertions of Defendants, Magistrate Judge Methvin did not substitute her own opinion for that of the fact-finder. Instead, she simply reviewed the Board’s written decision and the record before the Board, and reasonably concluded that the Board did not support its decision with substantial evidence. To reach this conclusion, Magistrate Judge Methvin did not need to, nor did she, substitute her judgment for the Board’s judgment. Rather, she reviewed the Board’s written decision, and, as discussed in detail below, logically found that the Board failed to conduct any weighing of the property valuation opinion offered by McKeown.
As noted by Magistrate Judge Methvin, “[njeither aesthetic reasons nor the conservation of property values nor the stabilization of economic values in a township are, singly, or combined, sufficient to promote the health or the morals or the safety or the general welfare of the township or its inhabitants or property owners.” Soble Const. Co. v. Zoning Hearing Bd. of the Borough of East Stroudsburg, 16 Pa.Cmwlth. 599, 329 A.2d 912, 917 (1974). Parties in opposition to a special exception cannot sustain their burden of proof by “ ‘merely introducing evidence to the effect that property values in the neighborhood may decrease.’ ” A.J. Grosek & Assocs. v. Zoning Hearing Bd. of Montrose Borough, 69 Pa.Cmwlth. 38, 450 A.2d 263, 266 (1982) (quoting Soble, 329 A.2d at 917). Instead, they must show “ ‘a high degree of probability that it will [substantially] affect the health and safety of the community.’ ” Manor Healthcare Corp. v. Lower Moreland Twp. Zoning Hearing Bd., 139 Pa.Cmwlth. 206, 590 A.2d 65, 71 (1991) (quoting In re O’Hara’s Appeal, 389 Pa. 35, 53-54, 131 A.2d 587, 596 (1957)).
Here, I am convinced that the Board did not apply the proper burden of proof in making its decision to deny Global’s Application. While a zoning ordinance may shift the burden of proof to the applicant to demonstrate that the special use would not harm the health or welfare of the community, Hamilton’s Ordinance does not contain such a burden shifting provision. The Board’s misapplication of the parties’ burden is apparent in the Board’s written *253decision, which states: “the Ordinance specifically requires proof that the Special Use will not cause substantial injury to the value of other property where it is located”; “nor did the Applicant prove that the Applicant’s proposed cell tower will conserve property values as required by Section 802.3”; and “the Applicant has not persuaded the Board that the Applicant sustained its burden of proof of all elements ...” (Zoning Hearing Board Decision, 60-64 (emphasis added).) Based on the foregoing excerpts from the Board’s written opinion, it is clear that the Board incorrectly required Global to prove that property values would not be impaired, instead of requiring the objectors demonstrate by a high probability that the Tower would pose a negative impact on the safety and health of the community.
By misconstruing the parties’ burdens, the Board did not review the evidence to determine whether the objectors made an adequate showing to satisfy their burden as to the impact on property values. The Board, improperly, reviewed the evidence to highlight the deficiencies in Global’s case as opposed to examining the sufficiency of the evidence offered by the objectors. (Zoning Hearing Board Decision, 60.) In particular, while the Board criticized Global’s real estate expert’s testimony finding Doyle’s approach required “a leap of faith”, noting that he faded to use the Sprint Spectrum tower to compare real estate values, and faulting his decision to rely on properties in other Pennsylvania counties for his analysis, (Id. at 60-62)— the Board failed to conduct any analysis as to the methodology relied on by the objectors’ real estate expert. (Id. at 62.) Indeed, the Board’s discussion as to the strength of McKeown’s valuation method was limited to the following passage:
[T]he Board finds that Objector Leopold Zappler’s expert, Thomas McKeown, was more credible than Mr. Doyle. Based upon Mr. McKeown’s testimony, the Board finds that the proposed cell tower will have an adverse impact on surrounding property values of at least $10,000.00 for those properties in close proximity to the proposed cell tower and those which are in the line of sight of the proposed cell tower.

(Id.)

The Board’s conclusory acceptance of McKeown’s testimony, without any explanation as to “the credibility judgements it made” and without any “reasons for crediting one piece of evidence over another,” demonstrates a clear failure to “examine the evidence as a whole, taking into account whatever in the record fairly detracts from its weight.” T-Mobile Cent., LLC v. Charter Twp. of W. Bloomfield, 691 F.3d 794, 799 (6th Cir.2012) (quoting Telespectrum, Inc. v. Pub. Serv. Comm’n of Ky., 227 F.3d 414, 423 (6th Cir.2000)) (emphasis added). Simply put, Hamilton’s position that the Board relied on substantial evidence is undercut by the Board’s failure to discuss the portions of Doyle’s testimony which may have detracted from the weight of McKeown’s opinion. The Board conducted a one-sided review of the evidence without any discussion of the relative strengths and/or weaknesses of McKeown’s testimony. By adopting crucial, disputed testimony in such a cursory fashion without explanation as to why McKeown’s testimony (which Doyle raised a number of objections to) is credible, the Board’s decision to credit this evidence cannot be characterized as based on substantial evidence. Indeed, if the contrary result was reached in this case, review of the Board’s decision would amount to nothing more than “rubber stamping.” Thus, without weighing the evidence or substituting my own conclusions for that of the Board, see Borough of Ho-Ho-Kus, 197 F.3d at 71, I find that the Board’s *254denial of Global’s application due to a decline in property values is not supported by substantial evidence because the Board’s written opinion with respect to the property value evidence demonstrates that the record was not reviewed in its entirety and the Board failed to take into account evidence that arguably detracted from the weight of McKeown’s methodology.
Furthermore, even if the Board properly applied the burden of proof in their decision, I find that objectors failed to establish their objections with a sufficiently high degree of probability. “The counter obligation of presenting evidence with respect to a general detriment to health, safety, and welfare lies with the objector. The objector must show that any adverse impact as a result of the proposed use is abnormal, and that there is a high probability of occurrence.” Stein v. Easttown Twp. Bd. of Supervisors, 110 Pa.Cmwlth. 293, 532 A.2d 906, 910 (1987) (citation omitted). As noted by the Magistrate Judge, there is no evidence of record that the alleged negative impact associated with Global’s Tower differs from the impact correlated with other uses allowed within C zoning districts, such as multifamily residential use, commercial use, or industrial use. (Doc. 37, 30.) Likewise, there is no evidence of record that the adverse impact on property values that would occur from the proposed Tower would be “abnormal” or greater than what would normally be associated with any other tower. As the objectors did not make these showings, they failed to establish, by a high probability, the potential impact that Global’s Tower would have on the community. Accordingly, I will adopt Magistrate Judge Methvin’s recommendation that the Board’s decision was not supported by substantial evidence.
2. Discrimination
In addition to requiring that the denial of a request for construction of a personal wireless service facility be in writing and supported by substantial evidence, the TCA also prohibits discrimination against providers that provide functionally equivalent services. See 47 U.S.C. § 332(c)(7)(B)(i)(I). The unreasonable discrimination provision “seeks to ensure that, once the municipality allows the first wireless provider to enter, the municipality will not unreasonably exclude subsequent providers who similarly wish to enter and create a competitive market in telecommunications services.” Nextel W. Corp. v. Unity Twp., 282 F.3d 257, 264 n. 6 (3d Cir.2002).
To establish its claim, Global must demonstrate that it offered functionally equivalent services and that the Board unreasonably discriminated against it. See APT Pittsburgh Ltd. P’ship v. Lower Yoder Twp., 111 F.Supp.2d 664, 674 (W.D.Pa. 2000).3 “To preserve the ability of local governments and zoning boards to take into account the uniqueness of land, the TCA ‘explicitly contemplates that some discrimination ... is allowed. Any discrimination need only be reasonable.’ ” Nextel W. Corp., 282 F.3d at 267 (quoting AT & T Wireless PCS, Inc. v. City Council of Va. Beach, 155 F.3d 423, 427 (4th Cir.1998)). Accordingly, “[discrimination may be impermissible where a municipality favors one provider by permitting it to locate in a particular area at the exclusion of others, thereby creating unfair competitive advantage.” Id. (citing W. PCS II, Corp. v. Extraterritorial Zoning Auth., 957 F.Supp. 1230, 1237-38 (D.N.M.1997)). “[R]elief under the TCA’s discrimination *255provision ... require[s] a showing that the other provider is similarly situated, ie., that the structure, placement or cumulative impact of the existing facilities makes them as or more intrusive than the proposed facility.” Id. (citation omitted).
Applying this authority, Global laid out the structure, placement, and cumulative impact of its Tower, the Sprint Spectrum Tower, and the PA Cellular Tower in a chart to compare and contrast the similarities and differences of the structures. (Doc. 37, 35.) Magistrate Judge Methvin determined that with respect to structure and impact, the three towers are the same. And, she found that Global’s Lease is on a 33 acre tract of land, similar to the tract on which PA Cellular’s tower sits (36 acres), and much greater than the tract where the Sprint tower is located (10.81 acres). (Id.)
In arguing against the evidence presented by Global, Hamilton did not address the specific characteristics relating to the structure, placement, and impact of the proposed Tower. Hamilton instead addressed the similarities in the treatment of the existing towers and Global to demonstrate that it did not discriminate in this matter. Specifically, Hamilton claims that in all three cases, the Board took the position that the leased sites constituted land development. Additionally, Hamilton argues that there was evidence offered in this case that Global’s tower would negatively impact property values, whereas no such evidence was offered in the Sprint Spectrum case, and there was uncontroverted evidence in the PA Cellular case that the tower would have no such impact.
Ultimately, the Magistrate Judge found that the Board unreasonably discriminated against Global. Although she noted that there may have been different evidence offered in all three cases, Magistrate Judge Methvin concluded that the “evidence fails to form a reasonable basis for treating them differently.” (Doc. 37, 36.) As noted, because the property value evidence failed to fully address whether the Tower had a high probability of negatively impacting property values, the Magistrate Judge found that the property valuation testimony was of limited value to the discrimination claim. And, since Global’s evidence demonstrated the similarities between its Tower and the Sprint Spectrum and PA Cellular towers, and the objectors failed to rebut this showing with non-subjective evidence, Magistrate Judge Methvin concluded that the Board clearly discriminated against Global. The Magistrate Judge also rejected Hamilton’s argument that any discrimination of Global was reasonable because Global failed to comply with the special use requirements, while PA Cellular and Sprint were able to satisfy these obligations. Magistrate Judge Methvin instead found that the Application complied with the Ordinance requirements related to land development, fencing, minimum lot area, building access, driveway surfacing and entrances, and buffering/screening that the Board relied upon in rejecting Global’s Application. Accordingly, the R & R recommends granting Global’s motion for summary judgment on its unreasonable discrimination claim.
Hamilton objects to the Magistrate Judge’s recommendation. First, Hamilton argues that the R & R erroneously concluded that the Ordinance requirements related to land development, fencing, minimum lot area, building access, driveway surfacing and entrances, and buffering/screening did not apply to Global’s Application. Second, Hamilton argues that even if Hamilton discriminated against Global, the discrimination was not unreasonable. The objections will be addressed in turn.
*256a. Ordinance Provisions
i. Land Development
Under the Ordinance, radio and transmission towers, such as Global’s Tower, are categorized under Use Class 12(b), and such special uses must comply with the Ordinance’s bulk regulations. (Doc. 37, 38.) As such, the regulations provide the following applicable dimensions: one acre minimum lot area, 150 feet minimum width and depth; 40 feet minimum front yard setback; and 20 feet minimum rear and each side yard setback. (Id. at 39.) Global’s proposal did not meet these dimensions, as the leased area is only 100 by 100 feet, but Global asserts that the Lease did not create a new lot and the thirty-acre Singer Tract satisfies all requirements. (Id.) The Magistrate Judge agreed and found that the Lease did not involve land development or create a new “lot which would trigger the application of the bulk regulation requirements.” (Id. at 47.) These restrictions, therefore, could not serve as the basis to deny Global’s Application according to Magistrate Judge Methvin.
Hamilton objects to the Magistrate Judge’s recommendation and asserts that Global’s proposed development of the Singer Tract constitutes land development under the Municipalities Planning Code (“MPC”), 53 Pa. Stat. Ann. §§ 10101-11202. (Doc.41,12.)
The MPC defines “land development” as any of the following activities:
(1)The improvement of one lot or two or more contiguous lots, tracts or parcels of land for any purpose involving:
(i) a group of two or more residential or nonresidential buildings, whether proposed initially or cumulatively, or a single nonresidential building on a lot or lots regardless of the number of occupants or tenure; or
(ii) the division or allocation of land or space, whether initially or cumulatively, between or among two or more existing or prospective occupants by means of, or for the purpose of streets, common areas, leaseholds, condominiums, building groups or other features.
(2) A subdivision of land.
(3) Development in accordance with section 503(1.1).
53 Pa. Stat. Ann. § 10107. And, the MPC defines a “subdivision” as
The division or redivision of a lot, tract or parcel of land by any means into two or more lots, tracts, parcels or other divisions of land including changes in existing lot lines for the purpose, whether immediate or future, of lease, partition by the court for distribution to heirs or devisees, transfer of ownership or building or lot development: Provided, however, That the subdivision by lease of land for agricultural purposes into parcels of more than ten acres, not involving any new street or easement of access or any residential dwelling, shall be exempted.

Id.

In concluding that this matter does not involve “land development,” Magistrate Judge Methvin relied on the Pennsylvania Commonwealth Court’s decision in Tu-Way Tower Co. v. Zoning Hearing Bd. of Twp. of Salisbury, 688 A.2d 744 (Pa. Cmwlth.1997). In Tu-Way, the plaintiff appealed the zoning board’s denial of its application for a special exception to extend its existing communication tower by 200 feet and/or construct two new 200-foot communications towers and accessory buildings on a twelve-acre plot of land owned by the plaintiff. See id. at 745. On appeal, one issue addressed by the Commonwealth Court was whether the plaintiffs proposal constituted “land develop*257ment” under the MPC. See id. at 746. The court determined that the plaintiffs proposal did not qualify as land development because “Tu-Way did not come before the Board to develop its land with residential or commercial buildings but, rather, to extend a tower or erect additional towers, activities which are not defined as land development under the MPC.” Id. at 747.
Hamilton attempts to distinguish Tu-Way from the instant case because the plaintiff in that action owned the entire property while Global intends to lease only a portion of the Singer Tract. Hamilton’s position finds some support under Pennsylvania law. See, e.g., Ogden Fire Co. No. 1 v. Upper Chichester Twp., No. 05-1031, 2007 WL 137848, at *2 (E.D.Pa. Jan. 17, 2007) (“the Pennsylvania Commonwealth Court has consistently held that leases which allocate land, as opposed to assigning positions on a pole or tower, constitute a subdivision or allocation of land in accordance with Section 107(a) of the MPC”); Lehigh Asphalt Paving & Const. Co. v. Bd. of Supervisors of E. Penn Twp., 830 A.2d 1063, 1071 (Pa.Cmwlth.2003) (“the allocation of land between the existing single-family residential use and the proposed expansion of the quarry use” effects a land development within the meaning of the MPC); White v. Twp. of Upper St. Clair, 799 A.2d 188, 202 (Pa.Cmwlth.2002) (“lease, which conveys the use of a discrete parcel of land from the Township to Crown for up to 100 years, creates a subdivision”).
More recently, however, the Pennsylvania Supreme Court has indicated that the mere lease of land does not constitute land development or a subdivision under the MPC. In Upper Southampton Twp., the Court granted review “to explore the question of whether the construction of billboards qualifies as ‘land development’ for purposes of the [MPC].” Upper Southampton Twp. v. Upper Southampton Twp. Zoning Hearing Bd., 594 Pa. 58, 60, 934 A.2d 1162, 1163 (2007). The appellant sought to erect six billboards on four lots in Bucks County after her entered into leases with the owners of the lots, which were already being used for commercial purposes. See id. Both the trial court and Commonwealth Court concluded that the allocation of land for the construction of billboards constituted land development within the meaning of the MPC. See id. 594 Pa. at 63, 934 A.2d at 1165. The Commonwealth Court relied on White and Lehigh in support of its conclusion. See id.
The Pennsylvania Supreme Court reversed the Commonwealth Court’s finding that the construction of billboards qualifies as land development under the MPC and found the matter more analogous to TurWay than White.4 The Court initially recognized that the “definition of land development, of course, does not exist in a vacuum.” Id. 594 Pa. at 67, 934 A.2d at 1168. However, “the case law typically involves the division of a tract of land into smaller parcels for the construction of ei*258ther residential or commercial buildings .... The type of division or allocation of land contemplated by the MPC — e.g., a housing development, condominiums, or buildings group simplicates many legitimate governmental concerns affecting the general public.” Id. 594 Pa. at 68-69, 934 A.2d at 1168-69. And, as the construction of the billboards did not also involve the erection of accessory buildings, fences, or access roads, the Court concluded:
It would be an absurd or unreasonable reading of the statute to conclude that a use that does not involve such development of the land becomes one merely because the property owners granted the appellant the right to erect the billboards through leaseholds, rather than erecting the billboards on their own. The leases, by themselves, cannot convert a use of land that does not rise to the level of land development to a use that does. The manner of the creation of appellant’s interest in the subject properties, limited as that interest is, does not alter or enhance the proposed use.
Id. 594 Pa. at 70-71, 934 A.2d at 1169-70 (emphasis added).
I find Upper Southampton Twp. to be controlling over the instant action.5 Thus, the mere fact that Global entered into the Lease in order to construct the Tower, by itself, does not qualify as land development for the purposes of the MPC. Moreover, Global’s Tower does not raise concerns identified by the Upper Southampton Twp. Court for this construction to constitute land development — as Global’s proposal does not involve the construction of residential developments, housing condominiums, or commercial buildings. As such, I agree with Magistrate Judge Methvin’s reasoning:
Much like those cases [Upper Southampton Twp. and Tu-Way ], this matter does not involve the type of extensive development that impacts the community in terms of use of sewer capacity, traffic ingress and egress, and parking concerns. Accordingly, the lease does not constitute land development or create a new lot which would trigger the application of the bulk regulation requirements ....
(Doc. 37, 42.) Global’s failure to satisfy these requirements, therefore, cannot justify the basis for the denial of its Application.
ii. Fencing
Section 501.2 of the Ordinance provides that “no open or mesh fence along the sides or front edge of any yard shall be greater than six feet in height.” Although the maximum height permitted is six feet and Global proposes a seven-foot fence, both PA Cellular and Sprint Spectrum received approval from the Board despite having a fence in excess of six feet in height. Accordingly, Global is entitled to the same variance, thus bringing the Application into compliance with the requirements of the Ordinance.
iii. Safe Access
The Magistrate Judge also faulted the Board’s rejection of Global’s Application due to non-compliance with Section 501.8 of the Ordinance. (Doc. 37, 45-47.) Section 501.8 provides as follows:
All buildings or structures hereafter erected or moved shall be located on a lot adjacent to a public street or with *259access to an approved private street and all buildings or structures shall be so located on a lot as to provide safe and convenient access for servicing, fire protection and required off-street parking.
The Board expressed concern for the private drive’s access to the road and the fact that the Tower would be locked and unmanned, making it potentially difficult for emergency personnel to access the site if necessary. Magistrate Judge Methvin concluded that Global sufficiently satisfied all of Hamilton’s emergency services concerns by offering to provide emergency services with keys to access the site. (Doc. 37, 46.) The Magistrate Judge found that “the plain language of this section of the Ordinance deals with structure placement on a lot vis-a-vis the road,” and “in addressing security precautions, such as a gate, under this section, the Board applied the provisions beyond its stated purpose.” (Id at 43.)
Hamilton objects to the Magistrate Judge’s findings and asserts that the R & R fails to afford the Board’s interpretation of Section 501.8 the great deference it deserves. (Doc. 40, 16.) Hamilton contends that the R & R fails to acknowledge the risk that a locked gate can have on safety responders. (Id)
I agree with the Magistrate Judge’s recommendation. First, to the extent that Global proposed to leave the gate unlocked, Hamilton would likely claim that the unlocked gate posed a risk to those unauthorized individuals attempting to access the Tower. Anyways, by offering to provide keys to emergency service providers, Global has sufficiently alleviated Hamilton’s concern that a locked gate could frustrate the efforts of responders. Additionally, a complete reading of section 501.8 confirms the Magistrate Judge’s conclusion that this section deals with placement of buildings and structures with respect to access from the roadway.
iv. Hard Weather Surfaces
Section 504.1(e) provides that “[a]ll parking areas and access drives for commercial and industrial uses that are (sic) require shall have a hard all-weather surface of either concrete or bituminous composition.” Global’s proposed access road would be graded and surfaced with gravel. The Magistrate Judge concluded that section 504.1(e) is inapplicable because “as a special use, a radio tower is neither commercial nor an industrial use.” (Doc. 37, 43.)
Hamilton’s objection to the Magistrate Judge’s recommendation consists of two sentences: “The special use in question is a cell tower located in a commercial zoning district. It is obviously a commercial use subject to Section 504.1(e).” (Doc. 40, 17 (emphasis in original).) Yet, Hamilton provides no support for the proposition that Global’s unmanned Tower constitutes a commercial or industrial use. Furthermore, the Zoning Ordinance itself does not define the Tower as a commercial or industrial use, instead classifying it under “appropriate public uses.” As such, I agree with Magistrate Judge Methvin’s reasoning that the Board misapplied this section.
v. Driveway Entrance
Hamilton also objects to the Magistrate Judge’s finding that section 506.1(c) does not apply to Global’s Application because the driveway already exists, and, at some point, the drive’s intersection with the road received approval. Section 506.1(c) provides:
Where a parcel or building is being developed adjacent to another parcel used or suitable for non-residential development, consideration should be given to ... (1) The location and planning of driveway access points to permit their *260joint use by adjoining parcels so as to minimize the number of intersections with the street or highway from which they derive their access.
Hamilton argues that no language in section 506.1(c) makes the provision inapplicable in the event of a pre-existing driveway. Hamilton thus contends that the Board’s interpretation of its Ordinance was not given the weight and deference it deserved.
Despite Hamilton’s argument to the contrary, section 506.1(c) contemplates the location and planning of driveway access points with the street or highway. Here, the driveway is already in existence. As a result, no planning of driveway access points was necessary to provide access to Global’s Tower. Section 506.1(c), therefore, is inapplicable to Global’s Application,
vi. Buffering/Screening
Section 402.2 of the Ordinance requires that landscaping and screening be provided to protect adjoining areas. Adequate screening does not mean that an entire structure is blocked from view, as there is no landscaping that would buffer or screen a 250-foot tall tower. (Docs. 23; 32, ¶ 47.) As noted by Magistrate Judge Methvin, the Board rejected Global’s proposed screening because it only screens the base of the Tower. (Doe. 37, 44-45.) In addition, the Board concluded that the landscaping was based on trees outside of the leased area as there was no vegetation within the leased area and, in the absence of contractual or other restrictions, the landowner could remove the existing vegetation outside of the lease area. (Id. at 45.)
In light of this concern, the Singers agreed not to remove trees within a contiguous buffer of 50 feet on all sides of the Tower. (Id.) Because the expert testimony provided that it is not possible to fully screen a 250-foot tower, the Magistrate Judge concluded that Global’s Application conformed to the landscaping and screening requirements.
Hamilton objects to this conclusion and asserts that Global’s own expert testified that a 100-foot area surrounding the leased area was necessary for screening. (Doc. 40, 20.) However, Hamilton points to no language in the Ordinance that such extreme screening is required. Moreover, as Magistrate Judge Methvin noted, in the Sprint Spectrum case, “no landscaping or screening was proposed for the Sprint tower,” and it would be impossible to fully screen a 250-foot Tower. (Id. at 7); see also Omnipoint Corp. v. Zoning Hearing Bd. of Pine Grove Twp., 20 F.Supp.2d 875, 881 (E.D.Pa.1998) (“it is absurd to think that any Zoning Ordinance would require a tower to be obscured from view by a fence at least 114 feet high----[T]his provision ... would have the effect of prohibiting the provision of wireless services in contravention of the plain language of the TCA”). Thus, in line with this authority, Global’s Application complied with the objective buffering requirements of the Ordinance.
b. Unreasonable Discrimination
Based on the foregoing, the Magistrate Judge concluded that the Board applied the Ordinance requirements to Global’s Application in an unreasonably discriminatory manner. This recommendation will be adopted. Global has convincingly established that it was similarly-situated to the Sprint Spectrum and PA Cellular towers, that the Board treated it differently, and that the structure, impact, and placement of its Tower is not any more intrusive than the Sprint Spectrum or PA Cellular towers. Global, therefore, has proven that the Board’s discriminatory treatment of its Application lacked a reasonable basis.
*261Furthermore, Hamilton’s remaining arguments in support of their objections to the R & R are unpersuasive. Hamilton’s claim that the Magistrate Judge “reduced to a footnote the material fact that the opponents of the other Towers did not present testimony from a real estate appraiser to contract the applicants’ testimony that the special uses would not impact property values” is unavailing. (Doc. 40, 21.) Indeed, as has been discussed in detail, the Magistrate Judge accurately concluded that McKeown’s testimony failed to develop the relevant issues under the TCA with respect to comparing how Global’s Tower would impact property values in relation to other permitted C Zoning uses or whether this alleged disproportionate impact would have a high probability of occurring. Based on the deficiencies in this testimony, “the impact of Global’s proposed tower has not been distinguished from such impact of the other two towers on the basis of property value impacts,” (Doc. 37, 36), to justify the differential treatment between the three towers. Also unconvincing is Hamilton’s argument that there was no discriminatory treatment here because there was no evidence that the Sprint or PA Cellular’s towers caused a negative impact on the public health, safety, and welfare, but Global’s proposed Tower presents such a risk due the fact that “emergency service providers would have increased difficulty accessing the site in the event of an emergency due to a locked gate and fence.” Such a minor difference between the towers (especially in light of the fact that Global has offered to provide emergency responders with keys to unlock the gate) simply does not justify the differing treatment given to Global’s Application when compared to the previously approved Sprint Spectrum and PA Cellular Towers. Accordingly, as the structure, placement, and impact of the PA Cellular and Sprint towers are as, if not more, intrusive than Global’s Tower, Hamilton unreasonably discriminated against Global in denying its Application. The Magistrate Judge’s recommendation that Global be granted summary judgment on its discrimination claim will therefore be adopted.
B. State Law Claim
Global also contends that it is entitled to approval of its Application for special use and that the Board’s decision constitutes an error of state zoning law. Magistrate Judge Methvin recommends that Global’s motion for summary judgment be granted as to this claim because (1) Hamilton did not oppose Global’s request for summary judgment on this claim, and (2) the Board’s decision denying Global’s Application was not supported by substantial evidence. (Doc. 37, 48-49.) Hamilton’s objections to the R & R do not contest granting summary judgment as to this claim. Finding no clear error with respect to these recommendations, the recommendation that Global be granted summary judgment on the state law claim will be adopted.
IY. Conclusion
For the above stated reasons, the Report and Recommendation (Doc. 37) will be adopted. Global’s motion for summary judgment will be granted, and Hamilton’s motion for summary judgment will be denied. Furthermore, Defendants will be ordered to grant Global’s Application and issue all necessary permits and variances. See Ogden, 504 F.3d at 397 (“the district court’s order of March 30, 2006, ordering the Township to issue all required zoning permits and variances, and the order of February 15, 2007, ordering the issuance of any required Building Permits will be affirmed”); T-Mobile Ne. LLC v. City of Lawrence, 755 F.Supp.2d 286, 292 (D.Mass.2010) (“award of injunctive relief, *262rather than a remand, is often a preferred method of relief’ in disputes over violations of the TCA).
An appropriate order follows.

ORDER

NOW, this 14th day of September, 2012, IT IS HEREBY ORDERED that Magistrate Judge Methvin’s Report and Recommendation (Doc. 37) on Plaintiff Global Tower, LLC’s Motion for Summary Judgment (Doc. 22) and Defendants Hamilton Township and the Zoning Hearing Board of Hamilton Township’s Motion for Summary Judgment (Doc. 19) is ADOPTED.
(1) Defendants Hamilton Township and the Zoning Hearing Board of Hamilton Township’s Motion for Summary Judgment (Doc. 19) is DENIED.
(2) Global Tower, LLC’s Motion for Summary Judgment (Doc. 22) is GRANTED.
(3) Defendant Zoning Hearing Board of Hamilton Township shall grant the Application of Plaintiff Global Tower, LLC for special use to erect a 250-foot tall, three legged, lattice-type tower on the property of Lloyd J. and Shirley M. Singer located on Pensyl Creek Road in Hamilton Township, Monroe County, Pennsylvania.
(4) Defendants shall issue all necessary zoning and building permits as proposed in Global Tower, LLC’s special use Application as expeditiously as possible after Global Tower, LLC submits the required application and plans pursuant to the Township’s Building Code.
(5) Judgment is ENTERED for Plaintiff Global Tower, LLC and against Defendants Hamilton Township and the Zoning Hearing Board of Hamilton Township with respect to all claims.
(6) The Clerk of Court is directed to mark the ease as CLOSED.
REPORT AND RECOMMENDATION ON MOTIONS FOR SUMMARY JUDGMENT (Docs. 19, 22 )
MILDRED E. METHVIN, United States Magistrate Judge.
This suit ensued after plaintiffs cell tower permit application was denied by a local zoning board. Global Tower, LLC, alleges that the adverse decision by Hamilton Township and its zoning hearing board (collectively, “Hamilton”) was not supported by substantial evidence as required by the Telecommunications Act of 1996 (“TCA”), 47 U.S.C. § 332(c)(7)(B)(iii) (2006). Global also contends that Hamilton unreasonably discriminated against it because providers of functionally equivalent services were granted special use permits in similar situations. Global further alleges a state law claim that the Hamilton Twp. Zoning Hearing Board exceeded its legal authority by declaring, sua sponte, that the cell tower was a “land development” requiring approval by another body.
Before the court are cross motions for summary judgment.1 The motions have been referred to the undersigned for a *263report and recommendation and are now ripe for disposition.2
FINDINGS AND RECOMMENDATIONS
1. Background
Global is a limited liability company incorporated in Delaware with a principal place of business in Florida. (Docs. 20, 30 ¶ 1). Global is a company which leases real estate on which it constructs radio towers, which it then subleases to FCC-licensed personal wireless communications providers. (Docs. 23, 32 ¶ l).3 Hamilton Township is a political subdivision located in Monroe County, Pennsylvania. (Id. at ¶ 2). The Hamilton Township Zoning Board is an instrumentality of the Township. (Id. at ¶ 3).
On December 16, 2008, Global, through one of its affiliates, entered into a lease agreement with Lloyd and Shirley Singer, as trustees of the Singer Trust. (Id. at ¶ 4). The Singers owned a 30-acre tract in Hamilton Twp., which is in a partially-developed rural area. (Id. at ¶¶ 5, 6). The Singer Tract includes a structure which has been described as barn, and has a gravel or dirt drive. (Id. at ¶ 6). The lease was for a term of five years, with five successive five-year renewal terms, for a total potential lease of 30 years. (Id. at ¶ 8). Global intended to construct a tower which it would then sublease to a personal wireless service provider. (Doc. 23, ¶ 9).
On February 17, 2009, Global4 filed an application with the Hamilton Twp. Zoning Board requesting special use5 approval to construct the tower. (Docs. 23, 32 ¶ 10). Global subsequently amended its application on February 2, 2010 to reflect the proposed reduction in tower height from 300 feet to 250 feet. (Id. at ¶ 12).
The tower is to be a three-sided lattice-type construction, with clusters of antennae to be mounted in various locations on the tower, with a 7 foot lightening rod on top. (Id. at ¶ 13). The construction of the tower is to be in accordance with national and local codes, subject to review by the Hamilton Twp. code enforcement officer. (Id. at ¶ 14). The application further specifies that the tower will be unmanned and that it will not require water or sewer services, but only require underground *264telephone and electric lines. (Id. at ¶¶ 15, 16). Access to the tower is to be via the existing drive, with minor improvements made thereto. (Id. at ¶ 17). The landowner testified that he understood that, under the lease, Global would provide maintenance to the tower and surrounding areas. (Id. at ¶ 19).
The parties dispute whether the proposed tower can be described as “distant” from neighboring properties, but agree the location can be described as follows:
The Tower would be 361 feet from Pensyl Creek Road, 474 feet from the northern boundary of the Singer Tract; 326 feet from the eastern boundary of the Singer Tract, and 260 feet from the southern boundary of the Singer Tract.
(Id. at ¶ 20).
More importantly, the Singer Tract is located in a C Zoning District which, pursuant to § 402.2 of the Hamilton Twp. Zoning Ordinance (“Ordinance”), permits radio and television transmission or receiving towers as a special use. (Id. at ¶ 22). Other permitted uses in C districts include, inter alia, multi-family residential buildings, commercial and limited commercial uses, light industrial uses and accessory uses and essential services. (Id. at ¶ 23). Section 402.2 also provides, inter alia, that a special use not cause injury to other property or jeopardize public health, safety, welfare or convenience. (Docs. 20, 30 ¶ 9; Doc. 23-4, p. 31-32).
Twenty hearings on the Application were held between April 7, 2009 and June 10, 2010. (Docs. 23, 32 ¶ 27). The Board also conducted a view of the Singer Tract on March 17, 2010, during which Global conducted a balloon float to a height of approximately 250 feet. (Id. at ¶ 28). Global offered the following testimony: Frank Chlebnikow, an expert on land use, zoning and community planning; John Doyle, a real estate appraiser; and Michael Bohlinger, a civil structural engineer. (Id. at ¶ 29). An objector to the proposed tower, Leopold Zappler, offered the testimony of Thomas McKeown, a real estate appraiser and R. Douglas Olmstead, Jr., P.E., a civil engineer. (Id. at ¶ 30). At the conclusion of the hearing, Global and the Singers agreed to the imposition of several conditions on the Application, in response to concerns raised during the hearing. (Id. at ¶ 31). The Board denied Global’s Application for special use by a written decision on July 14, 2010. (Id. at ¶ 32).
Prior to ruling on Global’s Application, the Board had approved the applications of two other radio towers, Sprint Spectrum and PA Cellular. (Id. at ¶ 33). The two towers had similar characteristics to the tower proposed by Global, although the PA Cellular tower was located in an A zoning district.6 The applications for towers by both Sprint and PA Cellular were approved by the Board as special uses. (Id. at ¶ 35). The Sprint tower, whose special use application was approved on February 1, 2000, is (like Global’s) a 250-foot lattice tower located in a C zoning district. (Id. at ¶¶ 37, 39, 40).
Global contends, and offered evidence, that both its tower and the Sprint tower are similar and are in primarily rural areas. (Doc. 23, ¶ 41). Additionally, the Sprint tower is located on a site approximately 784 feet in elevation, on a 50 x 50 foot leased area of a 10.81 acre tract. (Id. at ¶¶ 43, 44). The Global tower would be on a site approximately 626-628 feet in elevation, on a 100 X 100 foot leased tract on a 30 acre parcel. (Id.). In addition, the following characteristics are common to both towers: three-legged lattice de*265sign; equipment cabinets; 7-foot fencing topped with barbed wire; lighted; unmanned; provide for future use by other tower companies; and accessed by private drive. (Id. at ¶ 45).
As with the proposed tower, Sprint’s tower is visible above the tree line in various areas of the Township. (Id. at ¶ 46). No landscaping or screening of Sprint’s tower was proposed and the Board stated that “there [was] no such landscaping or screening that would buffer or screen a 250 foot tall tower.” (Id. at ¶ 47). Sprint’s lease term was for 5 years with 4 additional 5-year renewal terms. (Id. at ¶ 48). Given the perceived likelihood that the tower would present an attractive nuisance to those who may wish to climb the tower or attempt to enter the unmanned equipment shelter with its valuable electronic equipment, the Board found that special circumstances warranted approval of Sprint’s request to erect a 7-foot fence topped with barbed wire, finding that it would both secure Sprint’s equipment and property as well as deter unauthorized entry on the site. (Id. at ¶ 49). Additionally, no evidence was presented that Sprint’s proposed tower would cause substantial injury to the value of other property or that it would negatively impact the public health, safety or welfare. (Id. at ¶ 50; Docs. 20, 30 ¶ 170).
The PA Cellular tower was approved by the Board on November 6, 1996. (Docs. 23, 32 ¶ 52). It is lattice structure approximately 280 feet in height located in the center of the located on a 150 X 150 foot leased tract of 36 acres. (Id. at ¶¶ 52, 53). The PA Cellular tower is located in an A zoning district, an area which permits single and multi-family residences, agricultural and conservational uses. (Id. at ¶ 53; Doc. 23-4, p. 23). It is on a site approximately 700 feet in elevation, in a heavily-wooded area providing natural landscaping and screening. (Id. at ¶¶ 54, 55). Like the Sprint tower, the Board found that “no landscaping or screening would buffer or screen a 280 foot tall tower.” (Docs. 32, ¶ 55).7 Additionally, PA Cellular sought, and was granted, a variance to erect an 8 foot fence topped with barbed wire around the tower site, given its attractiveness to “juveniles and others who may wish to climb the tower or attempt to enter the unmanned equipment shelter” containing “valuable electronic equipment.” (Docs. 23, 32 ¶ 56). As with the Global proposal and the Sprint tower, the PA Cellular tower: is a three-legged lattice design; has equipment cabinets; is lighted and unmanned; is accessed by private drive; and is gated. (Id. at ¶ 57). Based on the applicant’s uncontroverted testimony, the Board concluded that he PA Cellular tower would not substantially impact property values nor negatively affect public health, safety, welfare or convenience. (Id. at ¶ 58).8
As with the Sprint and PA Cellular towers, the Board concluded that Global’s proposed lease area constituted a new “lot.” (Id. at ¶ 62).9 Section 501.5 of the Ordinance also allowed that “more than one *266structure containing a permitted ... use ... [could] be erected on a single lot, provided that the yard, lot area and other requirements ... [are] met for each structure as though it were on an individual lot.” (Id. at ¶ 66). Consistent with the interpretation of this section for the Sprint and PA Cellular towers, the Board concluded Global’s proposed tower was exempt from the height requirements of the Ordinance. (Id. at ¶ 67).
Section 501.2 of the Ordinance provides that “no open or mesh fence along the sides or front edge of any front yard shall be greater than six feet in height.” (Id. at ¶ 71). Global submits that the proposed fence is not “along the sides of the lot or the front edge of the front yard” but rather some 400 feet from the road. (Doc. 23, ¶ 71). Hamilton contends that, having concluded that the leased area constitutes a “lot,” it was governed by § 501.2 and, further, that Global did not apply for a variance to erect of fence greater than six feet. (Doc. 32, ¶ 71). Although the Ordinance provides that industrial and commercial uses must pave parking areas and access, Global contends that, because a telecommunications tower is an appropriate “public” use, it is not required to pave the access drive nor any parking area. (Docs. 23, 32 ¶ 72; Doc. 23-4, p. 48 (Ordinance § 504.1(e))).
Section 402.2 of the Ordinance provides that landscaping and screening be provided to protect adjoining areas. (Id. at ¶ 74; Doc. 23-4, p. 33 (Ordinance § 402.2, Use Class 12(d))). The Township’s engineering expert testified that adequate screening does not mean that an entire structure is blocked from view and further stated that he did not believe the Ordinance was intended to screen a 300 foot tower. (Id. at ¶ 75). Global’s proposed tower would be screened by trees 30-40 feet in height. (Id. at ¶ 76). The Board, however, rejected Global’s proposed screening, finding that it was inadequate and screened only the base of the tower, and did not screen the fence or the equipment behind the fence. (Id. at ¶ 77). More specifically, the Board concluded that the landscaping was based on trees outside the leased area as there was no vegetation within the leased area and, in absence of contractual or other restrictions, the landowner could remove the existing vegetation outside of the leased area. (Doc. 32, ¶ 77). In response to this concern, the Singers agreed, via letter dated May 10, 2010, not to remove and trees within a contiguous buffer of 50 feet on all sides of the proposed tower. (Id. at ¶ 78). The Board found that the stipulation offered was materially less than the 100 foot area Bohlinger testified was indicated and/or necessary. (Doc. 32, ¶ 78).
The proposed tower would have the following safety precautions: illumination for aviation safety; it and all accessory equipment would be grounded to protect from lightening strikes; it would be surrounded by a 7-foot fence; no part of the tower below 20 feet enables a person to climb it; all equipment cabinets will be locked with alarms; it will have no exposed electrical or telephone wires; it is designed to withstand wind speeds mandates by the International Building Code; it will meet all FCC requirements for energy emissions and/or power density; it provides an acceptable sight distance for the class of driveway proposed; site access will be restricted with a 16-foot wide steel field gate. (Id. at ¶ 80).
Global also proposed providing emergency service personnel access through the gate. (Docs. 23, ¶¶ 80(j), 81). Hamilton contends, however, that Global did not establish such access by emergency service providers was adequate or feasible. (Doc. 32, ¶ 81). Further, Bohlinger testified that *267Global’s failure to plow, salt or cinder the driveway would make the leased area inaccessible to emergency service personnel in conditions of moderate to heavy snow or ice. (Id. at ¶ 82).
Section 506.1(c) of the Ordinance states that, when a parcel is being developed adjacent to another parcel used or suitable for non-residential development, consideration is to be given to “the location and planning of driveway access points to permit their joint use by adjoining parcels so as to minimize the number of intersections with the street or highway!.]” Ordinance, § 506.1(c)(1).
Global also offered evidence that there were no structures within a distance of the proposed tower equal to its height. (Docs. 23, 32, ¶86). However, the Board found that the leased area was less than the area required for a safety zone to permit for windblown and falling ice. (Doc. 32, ¶ 86). Specifically, Bohlinger testified that in any failure affecting the entire tower, the fall zone would be approximately 100 X 100 feet. (Doc. 20, 30 ¶ 76). This is an area outside of the leased area but within the boundaries of the Singer property. (Doc. 30, ¶ 76).
Based on the testimony of McKeown, the Board concluded that the proposed tower would cause a diminution in property values. (Docs. 23, 32, ¶ 88). In reaching this conclusion, McKeown used a rent multiplier analysis approach, which predicts income loss on a rental stream that would result from a particular condition, like the construction of a cell tower. (Id. at ¶ 89). Under this analysis, a reduction in rental value is multiplied by a gross rent multiplier, which is the ratio between the sales price and the gross rental income. (Id. at ¶ 90). McKeown did not inspect leases or reference rent rolls to verify his figures but instead used a range of average rentals in Hamilton Twp. based on his business involvement in real estate matters there for ten years. (Docs. 23, 32 ¶ 92).
Doyle stated that McKeown arrived at his gross rent multiplier by comparing rents from typical properties with specific values from others. (Doc. 23, ¶ 91). Doyle also took issue with other aspects of McKeown’s findings: that he failed to provide evidence that any of the houses within sight of the tower would or did rent for “typical” amounts; he failed to offer evidence that any properties within sight of the tower were rental properties; the fact that he used only four pairs of properties in his rent multiplier analysis, only one pair of which were in sight of a radio tower; the houses were dissimilar; and that there was no support for McKeown’s position that fears and concerns of the public alone would decrease the property values around the tower. (Doc. 23, ¶¶ 93-96, 98).
Doyle testified that the tower would not cause a diminution in value. (Docs. 23, 32 ¶ 100). Doyle used the “paired sales analysis” to conduct his study and reach his conclusion. This method compares the value trends of similar residential properties either (a) before and after the tower is built or (b) within view or not within view of the tower. (Docs. 23, ¶ 101). However, in analyzing such information, Doyle used cell tower locations in Berks, Bucks, Chester and Montgomery Counties, which are removed from Hamilton Twp. and Monroe County. (Doc. 32, ¶ 101). McKeown agreed that, according to the Appraisal Institute,10 the paired sales analysis is the most appropriate method for appraising *268external obsolescence, such as a cell tower, if there is sufficient market data. (Id. at ¶ 102). McKeown opined that, based in insufficient market data in Hamilton Twp. or Monroe County, the income approach was the most appropriate method to determine value. (Id. at ¶ 104). Both Doyle and McKeown agreed, however, that there was insufficient data in Hamilton Twp. or Monroe County to do a reliable paired sales analysis. (Id. at ¶ 103).11
Because of the lack of data, Doyle testified that he studied four communities in eastern Pennsylvania that had similar housing stock and buyers to Hamilton Twp. (Id. a ¶ 105).12 Each of the communities Doyle studied was very close to a cell tower. (Id. at ¶ 107). However, the Board faulted Doyle’s analysis and conclusions because he failed to explain why the impact of the Sprint tower on surrounding property values both before and after it was erected could not have been analyzed to determine the impact of a similar tower, such as Global’s, on values in properties surrounding it. (Id. at ¶ 108).
The Board’s July 14, 2010 decision reflects the following findings: the leased area was a “lot” and thus was required to comply with minimum lot size for a C zoning district. (See Doc. 23M:, p. 24 (Ordinance, Sch. II); Docs. 20, 30 ¶ 139).13 With respect to Global’s special use application, the Board took issue with the fact that several elements fell outside of the leased area: trees for screening, a part of the storm water basin, the entrance to the driveway, and the ice fall zone and tower fall zone.14 The Board also expressed concern about access to the leased area by emergency service providers, given that Global intended to have a locked gate, but Global indicated that such entities would be give access with keys. (Docs. 20, 30 ¶ 147). Further, the Board cited Bohlinger’s testimony that the driveway is not presently plowed. (Doc. 20, ¶ 148). There is no indication, however, that this practice would continue if the tower were built. (Doc. 30, ¶ 66).
The Board also found that the Application did not comply with 506.1(c), which provides:
[W]here a parcel is being developed adjacent to another parcel used or suitable for nonresidential development, consideration should be given to ... the location and planning of driveway access points ... so as to minimize the number of intersections with the street or highway[.]
(Doc. 23-4, p. 51). However, Global contends that, inasmuch as the driveway already exists, section 506.1(c)’s concerns are not implicated and it is thus inapplicable. (Doc. 30, ¶¶ 151, 152). Finding that there was a potential threat to the health, safety and welfare of persons and/or structures on the Singer property, outside of the leased area, despite the fact that the Singer tract was virtually empty in that it had only one structure — referenced as a *269barn — and otherwise appears to be uninhabited, the Board determined that increasing the leased area to 1 acre was appropriate under Schedule II. (Docs. 20, 30 ¶ 157).
Concluding that Global had failed to satisfy its burden of proving that its tower would not cause substantial impact to the value of other property where it is to be located, the Board denied Global’s application. (Id. at ¶ 158). The present action followed.
II. Issues Presented
Hamilton argues it is entitled to summary judgment as follows:
1. Substantial evidence supports the Zoning Board’s determination that Global failed to satisfy its burden regarding the Township’s ordinance requirements for special use.
2. Global has failed to demonstrate that Hamilton unreasonably discriminated against it by denying its application for special use.
Conversely, Global seeks summary judgment on the following grounds:
1. The Zoning Board’s rejection of Global’s application, after approving two nearly identical towers under the identical “Appropriate Public Use” standard, constitutes unreasonable discrimination in violation of the TCA
2. The Zoning Board’s decision violates the TCA because it is not supported by substantial evidence.
3. Global is entitled to summary judgment because the Zoning Board violated state law.
III. Standard of Review
Under Federal Rule of Civil Procedure 56(a), a court “shall grant summary judgment if the movant shows that there is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “[T]his standard provides that the mere existence of some alleged factual dispute between the parties will not defeat an otherwise properly supported motion for summary judgment; the requirement is that there be no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986).
A disputed fact is “material” if proof of its existence or nonexistence would affect the outcome of the case under applicable substantive law. Anderson, 477 U.S. at 248, 106 S.Ct. 2505; Gray v. York Newspapers, Inc., 957 F.2d 1070, 1078 (3d Cir.1992). An issue of material fact is “genuine” if the evidence is such that a reasonable jury could return a verdict for the nonmoving party. Anderson, 477 U.S. at 257, 106 S.Ct. 2505; Brenner v. Local 514, United Bhd. of Carpenters & Joiners of Am., 927 F.2d 1283, 1287-88 (3d Cir.1991).
When determining whether there is a genuine dispute of material fact, the court must view the facts and all reasonable inferences in favor of the nonmoving party. Moore v. Tartier, 986 F.2d 682 (3d Cir.1993); Clement v. Consol. Rail Corp., 963 F.2d 599, 600 (3d Cir.1992); White v. Westinghouse Elec. Co., 862 F.2d 56, 59 (3d Cir.1988). In order to avoid or obtain summary judgment, however, parties may not rely on unsubstantiated allegations. Parties seeking to establish that a fact is or is not genuinely disputed must support such an assertion by “citing to particular parts of materials in the record,” by showing that an adverse party’s factual assertion lacks support from cited materials, or demonstrating that a factual assertion is unsupportable by admissible evidence. Fed.R.Civ.P. 56(c)(1); see Celotex Corp. v. Catrett, 477 U.S. 317, 324, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986) (requiring evidentia*270ry support for factual assertions made in response to summary judgment). The party opposing the motion “must do more than simply show that there is some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 586, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986). Parties must produce evidence to show the existence of every element essential to its case that they bear the burden of proving at trial, for “a complete failure of proof concerning an essential element of the nonmoving party’s case necessarily renders all other facts immaterial.” Celotex, 477 U.S. at 323, 106 S.Ct. 2548; see Harter v. G.A.F. Corp., 967 F.2d 846, 851 (3d Cir.1992). Failure to properly support or contest an assertion of fact may result in the fact being considered undisputed for the purpose of the motion, although a court may also give parties an opportunity to properly provide support or opposition. Fed.R.Civ.P. 56(e).
Standards for resolving motions for summary judgment do not change when the parties file cross-motions. Benckini v. Hawk, 654 F.Supp.2d 310, 315 (E.D.Pa.2009). Although a court may consider cross-motions for summary judgment concurrently, it must resolve the motions independently. Williams v. Phila. Hous. Auth., 834 F.Supp. 794, 797 (E.D.Pa.1993). The fact that both parties have moved for summary judgment “does not mean that the ease will necessarily be resolved at the summary judgment stage,” Atlantic Used Auto Parts v. City of Philadelphia, 957 F.Supp. 622, 626 (E.D.Pa.1997), or that either party has waived its right to have the case presented to a jury. Facenda v. N.F.L. Films, 542 F.3d 1007, 1023 (3d Cir.2008).
IY. Discussion

(A) Telecommunications Act

Prior to 1996, federal courts took “an extremely deferential stance in reviewing local zoning decisions, limiting the scope of inquiry to the constitutionality of the zoning decision under a standard of rational review.” Cellular Tel. Co. v. Town of Oyster Bay, 166 F.3d 490, 493 (2d Cir.1999) (citing Schad v. Borough of Mount Ephraim, 452 U.S. 61, 68, 101 S.Ct. 2176, 68 L.Ed.2d 671 (1981)). However, the TCA altered that traditional deference in very important ways insofar as local decisions interfere with, or impact upon, telecommunications facilities. Ogden Fire Co. No. 1 v. Upper Chichester Twp., 504 F.3d 370, 379 (3d Cir.2007). The TCA represents an attempt to balance the competing interests of the national government’s policy of enhancing competition in the telecommunications industry and the local government’s ability to regulate land use. Liberty Towers, LLC v. Zoning Hearing Bd. of Falls Twp., Civ. A. No.: 10-7149, 2011 WL 6091081 (E.D.Pa. Dec. 6, 2011). Congress enacted the TCA to provide “ ‘a pro-competitive, de-regulatory national policy framework designed to rapidly accelerate private sector deployment of advanced telecommunications and information technologies and services to all Americans by opening all telecommunications markets to competition.’ ” APT Pittsburgh Ltd. P’ship v. Penn Twp., 196 F.3d 469, 473 (3d Cir.1999) (quoting H.R. Conf. Rep. No. 104-458 (1996), reprinted in 1996 U.S.C.C.A.N. 10, 124). To that end, Congress set out to reduce “the impediments imposed by local governments upon the installation of facilities for wireless communication, such as antenna towers.” City of Rancho Palos Verdes v. Abrams, 544 U.S. 113, 115, 125 S.Ct. 1453, 161 L.Ed.2d 316 (2005). The Act limits “the ability of local authorities to regulate and control the expansion of telecommunications technologies” by allowing courts to “review telecommunication zoning denials *271more closely than standard zoning decisions.” Omnipoint Communications Enterprises, L.P. v. Newtown Twp., 219 F.3d 240, 242-43 (3d Cir.2000). Local zoning authorities, however, retain a considerable amount of power under the Act. Section 332(c)(7)(A) provides that:
Except as provided in this paragraph, nothing in this chapter shall limit or affect the authority of a State or local government or instrumentality thereof over decisions regarding the placement, construction, and modification of personal wireless service facilities.
47 U.S.C. § 332(c)(7)(A). Any person adversely affected by local regulators’ final action on a placement, construction, or modification application may seek judicial review in any court of competent jurisdiction. See id. § 332(c)(7)(B)(v).
In the present case, Global argues that the Board’s denial of its application violates the TCA because it was not based on substantial evidence, was arbitrary and capricious and an abuse of discretion, and thus constitutes a violation of § 332(c)(7)(B)(i)(iii) of the Act. Hamilton, on the other hand, maintains that there is substantial evidence to support the Board’s decision and that Global has failed to show that the Board unfairly discriminated against it.

(B) Is there substantial evidence to support the zoning board decision?

The first issue to be addressed is whether the Board’s decision was supported by “substantial evidence” contained in a written record as required by the Act. 47 U.S.C. § 332(c)(7)(B)(iii). “The TCA’s substantial evidence test is a procedural safeguard which is centrally directed at whether the local zoning authority’s decision is consistent with the applicable zoning requirements.” Omnipoint Communications MB Operations, LLC v. Town of Lincoln, 107 F.Supp.2d 108, 115 (D.Mass.2000). “Congress intended that the substantial evidence requirement of the TCA be equivalent to ‘the traditional standard used for judicial review of agency actions.’ ” Cellco P’shp. v. Hess, No. Civ. A. 98-3985, 1999 WL 178364, *5 (E.D.Pa. Mar. 30, 1999) (citing BellSouth Mobility Inc. v. Gwinnett County, 944 F.Supp. 923, 928 (N.D.Ga.1996)). “The test is fairly deferential to the opinion of the zoning authority and a reviewing court is not free to substitute its own judgment for that of the local authority, even if the reviewing court would have decided the issue differently as an original matter.” Omnipoint Communications, 107 F.Supp.2d at 115. (citations omitted).
Substantial evidence is more than a mere scintilla; it means “such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Omnipoint Corp. v. Zoning Hearing Bd. of Pine Grove Twp., 20 F.Supp.2d 875, 878 (E.D.Pa.1998), aff'd, 181 F.3d 403 (3d Cir.1999) (citing Universal Camera Corp. v. NLRB, 340 U.S. 474, 477, 71 S.Ct. 456, 95 L.Ed. 456 (1951)). See Alexander v. Shalala, 927 F.Supp. 785, 791 (D.N.J.1995) (defining substantial evidence as “more than a mere scintilla, but may be less than a preponderance”) (citation omitted), aff'd, 85 F.3d 611 (3d Cir.1996). See also Pierce v. Underwood, 487 U.S. 552, 565, 108 S.Ct. 2541, 101 L.Ed.2d 490 (1988) (noting that a “large or considerable amount of evidence” is not required).
In applying the substantial evidence standard, a court must consider the zoning board’s hearing record in its entirety, including contrary evidence. Penobscot Air Servs. v. FAA 164 F.3d 713, 718 (1st Cir.1999) “However, the possibility of drawing two inconsistent conclusions does not mean that the zoning authority’s decision is not supported by substantial evi*272dence[.]” Omnipoint Communications, 107 F.Supp.2d at 115 (citing Penobscot Air, 164 F.3d at 718). The relevant inquiry under the substantial evidence standard is “whether a zoning authority’s denial is based on ‘such relevant evidence as a reasonable mind might accept as adequate to support a conclusion,’ or whether it is based upon unsubstantiated conclusions.’ ” Omnipoint Communications, 107 F.Supp.2d at 115 (quoting Cellular Tel. Co., 166 F.3d at 494).
Applying this standard to the facts of the case at bar, the undersigned concludes that reasonable minds could not find substantial evidence to support the Board’s denial of Global’s Application.
As Global notes, the burden of proof is on the Board to establish that its decision was based on substantial evidence. If conflicting evidence exists, the Board must explain its reasons for rejecting the other evidence presented.
Under Pennsylvania law, special uses are presumptively permitted if certain conditions or standards are met. Omnipoint Corp., 20 F.Supp.2d at 879 (citing Johnson v. North Strabane Township, 119 Pa.Cmwlth. 260, 546 A.2d 1334, 1334 n. 1 (Pa.Commw.Ct.1988) (noting that, under Pennsylvania law, a special exception is not an exception to a zoning ordinance, but rather a use which is expressly and presumptively permitted)). Accordingly, any objectors to a special use application bear the burden of showing, with a high degree of probability, that the proposed use will substantially affect the health, safety and welfare of the public in a negative manner. Id.15 Mere speculation or possibility of such an effect, or personal opinions thereon, are insufficient to carry this burden of proof. Id. Additionally, “[generalized concerns and conclusive statements within the record about the aesthetic and visual impacts on the neighborhood do not amount to substantial evidence.” Omnipoint Corp., 20 F.Supp.2d at 880 (citations omitted).16
In rejecting Global’s special use application, the Board relied upon evidence that the cell tower would have an adverse impact on property values. The parties dispute whether Global or the objectors had the burden of proof on this issue. The Board contends that this is one of the ordinance’s objective criteria for the special use which the applicant must satisfy. Global contends that under state law, objectors have the burden of showing that a *273special use permit would be detrimental to/ public health, safety and welfare. '
A review of the case law shows that,/'as argued by Global, special uses are presumptively permitted, and the burden of proof to show otherwise falls on the objectors. See Bailey v. Upper Southampton Twp., 690 A.2d 1324, 1326 (Pa.Commw.Ct.1997) (where a zoning ordinance is silent on the point, the burden of proving that a conditional use application is inconsistent with the criteria established by the zoning ordinance lies with the objectors); Abbey v. Zoning Hearing Bd. of Borough of East Stroudsburg, 126 Pa. Cmwlth. 235, 241, 559 A.2d 107, 110 (Pa. Commw.Ct.1989) (a special exception permit is a conditionally permitted use and therefore applicant need only carry the burden of persuasion as to the specific criteria of the ordinance; objectors have the burden of showing that the proposal is detrimental to the public health, safety and welfare); Bray v. Zoning Bd. of Adjustment, 48 Pa.Cmwlth. 523, 410 A.2d 909, 911 (Pa.Commw.Ct.1980) (“Pennsylvania decisions have placed on the objectors the burden of showing the proposal to be detrimental to public health, safety and welfare.”); Ogden, 504 F.3d at 382 (once applicant has complied with the ordinance, “burden then shifts to objectors to prove that the proposed use is not, in fact, consistent with the promotion of health, safety, and general welfare.”). See also Omnipoint Corp., supra.17
As noted above, McKeown testified that property values around the proposed tower would be affected by a decline of at least $10,000.00. Hamilton contends that this testimony provided substantial evidence for denial of the special use under Section 302.3(e) of the Ordinance, which states:
(e) Such [special] use shall not adversely affect the character of the district, nor the conservation of property values nor the health and safety of the residents or workers on adjacent properties and in the general neighborhood.
(Doc. 23-5, p. 62) (emphasis supplied). However, “[n]either aesthetic reasons nor the conservation of property values nor the stabilization of economic values in a township are, singly, or combined, sufficient to promote the health or the morals or the safety of the general welfare of the township.” Soble Construction Co. v. Zoning Hearing Board of the Borough of East Stroudsburg, 16 Pa.Cmwlth. 599, 329 A.2d 912, 917 (Pa.Commw.Ct.1974) (citations omitted); see also A. J. Grosek & Associates v. Zoning Hearing Bd. of Montrose, 69 Pa.Cmwlth. 38, 43-44, 450 A.2d 263, 266 (Pa.Commw.Ct.1982) (“Parties in opposition to a special exception cannot sustain their burden of proving that the use proposed for the exception will be injurious to the public’s health, safety, or welfare by ‘merely introducing evidence to the effect that property values in the neighborhood may decrease.’ ”). Accordingly, any alleged diminution in monetary or aesthetic values of properties near or in sight of Global’s proposed tower, without more, cannot support the denial of a special use application such as Global’s.
*274Moreover, given that the Legislature has concluded that, under normal circumstances, the impact of a special use itself does not adversely affect the public interest in any material way, objectors to a special use must demonstrate not only that the adverse effect resulting from the proposed use is abnormal but also that it has a high probability of occurring. See Omnipoint Corp., 20 F.Supp.2d at 880 (finding denial of special use application erroneous because the objectors failed to establish their objections with a sufficiently high degree of probability). This would require a demonstration both that the proposed tower’s impact on property values or the public health, safety and welfare were quite different from any other permitted use being developed at that site and that such an aberrant effect would have a high likelihood of occurring. Such a showing has not been made by the objectors. As Global points out, there is no evidence of record that the alleged negative impact objectors have associated with its tower differs from the impact correlated with other uses allowed within the C zoning district, such as a multi-family residential use, commercial use or industrial use. Objectors did not show that estimated adverse impact on property values is outside the range of the normal effects that would accompany the other permitted uses in that district and, further, that such an abnormal impact has a high likelihood of occurring.18 The burden to establish this effect, along with its high probability, rests with the objectors. Inasmuch as this burden was not carried, the Board erred in denying Global’s application for special use.
Global compared the specific factors of the two approved cell towers with its own proposed tower with respect to their common structure, placement and impact. Objectors failed to rebut this objective showing with non-subjective evidence. Instead, the testimony offered regarding the diminution is property values was based, in part, on an assumption that no one wished to purchase property near or in sight of a radio tower. (Dec. 8, 2009 Hrg. Tr., 1206:19-1207:1).
Based on this analysis, it is therefore concluded that the Board’s conclusion was not supported by substantial evidence. Consequently, summary judgment is warranted in Global’s favor on this issue.19

(C) Discrimination under the TCA

The TCA requires that the “regulation of the placement, construction, and modification of personal wireless service facilities by [local governments] ... shall not unreasonably discriminate among providers of functionally equivalent services.” 47 U.S.C. § 332(c)(7)(B)(i). The purpose of the TCA’s prohibition against unreasonable discrimination is to ensure that once the municipality allows the first wireless provider to enter, the municipality may not unreasonably exclude subsequent providers who similarly wish to enter and create a competitive market in telecommunications services. Omnipoint Communications Enterprises, L.P. v. Zoning Hearing Board, 331 F.3d 386, 395 (3d Cir.2003) *275(citing Nextel West Corp. v. Unity Twp., 282 F.3d 257, 264 n. 6 (3d Cir.2002)).
A two-prong test emerges from this provision. See APT Pittsburgh Ltd. P’ship v. Lower Yoder Township, 111 F.Supp.2d 664, 674-75 (W.D.Pa.2000). The first prong inquires whether the relevant providers are “functionally equivalent.” 47 U.S.C. § 332(c)(7)(B)®. If they are, then the second prong asks whether the governmental body “unreasonably diseriminate[d] among providers.” Id. The TCA does not prohibit all discrimination against providers, only unreasonable discrimination. See AT & T Wireless PCS v. Virginia Beach, 155 F.3d 423, 427 (4th Cir.1998). See also Nextel West Corp., supra (“To preserve the ability of local governments and zoning boards to take into account the uniqueness of land, the TCA ‘explicitly contemplates that some discrimination ... is allowed. Any discrimination need only be reasonable.’ ”) (quoting AT & T Wireless PCS, supra (4th Cir.1998)); Sprint Spectrum, L.P. v. Willoth, 176 F.3d 630, 638 (2d Cir.1999).
Relief under the TCA’s discrimination provision requires “a showing that the other provider is similarly situated, i.e., that the ‘structure, placement or cumulative impact’ of the existing facilities makes them as [intrusive] or more intrusive than the proposed facility.” APT Pittsburgh, 196 F.3d at 480 n. 8. Discrimination may be impermissible where a municipality favors one provider by permitting it to locate in a particular area at the exclusion of others, thereby creating unfair competitive advantage. See Western PCS II, Corp. v. Extraterritorial Zoning Auth., 957 F.Supp. 1230, 1237-38 (D.N.M.1997). A plaintiff carries the burden of establishing both prongs of its unreasonable discrimination claim. Omnipoint Comm., 331 F.3d at 395.

(1) Functionally equivalent services

The equivalency of function relates to “the telecommunications services the entity provides rather than to the technical particularities (design, technology or frequency) of its operations.” Nextel at 267, n. 13. Global contends that its tower is functionally equivalent to the Sprint and PA Cellular towers, which are “radio towers with attached radio antennas equipment used to provide ... PCS services marketed to the ... public” under FCC licenses. (Doc. 24, p. 15).
Hamilton states that the providers are not functionally equivalent because the applications of the two existing towers were conditionally granted and, had it been approved, Global’s application would be similarly conditioned. However, Hamilton misconstrues this factor inasmuch as functional equivalency reflects the services provided, not the technical aspects of such operations or what stipulations are required to obtain zoning approval. See Ogden, 504 F.3d at 392. By focusing on the evidence offered in approving the applications of the other two towers, rather than the services provided by the three entities, Hamilton fails to address the relevant inquiry of this prong and, thus does not refute Global’s argument that the three are functionally equivalent.
Finding that the services provided by Global are functionally equivalent to those whose applications it has approved, the first prong of an unreasonable discrimination claim has been established. Global is functionally equivalent to the two previously-approved providers, Sprint and PA Cellular.

(2) Did the Board discriminate among providers?

As noted above, the second prong of the unreasonable discrimination test can be satisfied “by demonstrating that the structure, placement or cumula*276tive impact of the existing [ ] facility makes it more intrusive than the proposed [] tower.” Ogden, 504 F.3d at 393 (quoting Ogden I, 2006 WL 851391 at *8); USCOC of New Hampshire RSA # 2, Inc. v. City of Franklin, N.H., No.: 05-CV-266, 2007 WL 433363, *2 (D.N.H. Feb. 6, 2007) (for a plaintiff to prevail with respect to this second factor, it must demonstrate there is no genuine issue of material fact regarding whether its proposed facility is “similarly situated” to other towers in terms of “structure, placement and cumulative impact.”) (quoting MetroPCS, Inc. v. City of San Francisco, 400 F.3d 715, 727 (9th Cir.2005)). “[T]he phrase ‘unreasonably discriminate among providers of functionally equivalent services’ [provides] localities with the flexibility to treat facilities that create different visual, aesthetic, or safety concerns differently to the extent permitted under generally applicable zoning requirements even if those facilities provide functionally equivalent services.” APT Pittsburgh Ltd. Partnership v. Lower Yoder Twp., 111 F.Supp.2d 664, 675 (W.D.Pa.2000) (quoting H.R. Conf. No. 104-458, at 208, reprinted in 1996 U.S.C.C.A.N. at 222).
Global has laid out the structure, placement and cumulative impact of all three towers in a chart. (See Doc. 24, p. 25). In almost all respects, the Global proposal is identical or carries less impact.20 Thus, with respect to structure and impact, the three towers are the same. Global’s placement of its tower is comparable to the other two: Global’s lot is on the Singer tract, which is 33 acres, similar in size to PA Cellular’s 36 acres and much larger than Sprint’s 10.81 acre lot.
Hamilton does not address the specific characteristics relating to the structure, placement and impact of the three towers. It does, however, address the similarities between the existing towers and the proposed one in an attempt to establish that it did not discriminate against Global. For instance, Hamilton argues that the Board took the position that the lease site of all three towers constituted land development and created a subdivision. It also argues that the impact on property values was different: while there was evidence offered that Global’s tower would negatively impact property values, no such evidence was offered with respect to the Sprint tower, and there was uncontroverted evidence that the PA Cellular tower would have no such impact.
While there may have been different evidence offered with respect to each of the three towers and their impact on property values, nonetheless such evidence fails to form a reasonable basis for treating them differently. As discussed above, the evidence offered regarding the impact of Global’s tower on the property values, specifically the objector’s appraiser testifying that properties would diminish in value by at least $10,000.00, has been undermined inasmuch as it not only failed to consider how this impact would be out of line with the that of other permitted C zoning uses if such were approved, but also failed to address that the alleged disproportionate impact had a high probability of occurring. Because this testimony fails to fully develop the relevant issues under the TCA, its value is limited. Accordingly, the impact of Global’s proposed tower has not been distinguished from such impact of the other two towers on the basis on property value impacts.
*277Global identified the specific factors of the structure, placement and impact of the three towers to identify their common characteristics. Objectors failed to rebut this objective showing with non-subjective evidence.21 Having concluded that the structure, placement or cumulative impact of the existing towers makes them as intrusive or more intrusive than Global’s proposed tower, the other providers are similarly-situated to Global. APT Pittsburgh Ltd. P’ship v. Penn Twp., 196 F.3d 469, 480 n. 7 (1999). Given these facts, it appears clear that the Board discriminated against Global.

(3) Was the discrimination unreasonable?

Hamilton argues that even if discrimination occurred, it was not unreasonable. In support of this argument, Hamilton maintains that the other two providers satisfied all requirements of the special use, but that Global did not. It also contends that it is permitted to treat facilities with different visual, safety or aesthetic concerns differently. For theses reasons, it submits, the differential treatment was not unreasonable and therefore not in violation of the TCA.

(a) Does the Application comply with the Ordinance?

The Board’s decision concluded that Global’s application failed to comply with the several requirements of the Ordinance:

i. § 501.2 (Fencing)

Section 501.2 provides that “no open or mesh fence along the sides or front edge of any front yard shall be greater than six feet in height.” (Docs. 23, 32 ¶ 71; Doc. 23-4, p. 44). Although the maximum height permitted is 6 feet, Global proposed a 7-foot around the leased area. However, Global points out that both the PA Cellular tower and the Sprint tower, despite having fences in excess of 6 feet, received approval from the Board. Both PA Cellular and Sprint sought and received a variance on this provision of the Ordinance. Nonetheless., Global is entitled to the same such variance, thus bringing the Application into compliance with the requirements of the Ordinance.

ii. Schedule II (minimum lot area)

Note 2 to Schedule II provides that the it is inapplicable to special uses. (Docs. 20, 30 ¶ 127). Instead, the Ordinance directs that § 402.2 is the provision regarding minimum lot areas that governs special uses. (Id.). Under § 402.2, radio and transmission towers, such as the one Global proposes, are categorized under Use Class 12(b). (Id. at ¶ 129; Doc. 23-4, p. 33). Subsection (d) further provides that such uses shall comply with the bulk regulations established in the district where it is located. (Id.).
Here, Global’s tower would be located in a C zoning district. As noted above, the regulations provide the following applicable dimensions: 1 acre minimum lot area; 150 feet minimum width and depth; 40 feet minimum front yard setback; and 20 feet maximum rear and each side yard setback. (Docs. 20, 30 ¶ 126). Global’s proposal did not meet these dimension, as the leased lot provided instead is 100 X 100 feet.22
With respect to all three towers, the Board concluded that such development *278implicates a new “lot” to which the minimum areas are applicable. Global argues the leased area is not a “lot” because it was not the Singer’s intent to create a lot with the lease due to tax abatement rollback penalties. Global also notes that the Ordinance expressly allows for more than one use on a lot without subdividing and that the lease term is temporary. These factors, it maintains, do not support the determination that the proposal constitutes land development23 and creates a new lot, triggering the minimum bulk regulations applications of Schedule II and C districts.
Whether a proposed land use comes within the statutory definition of “land development plan” in the Municipalities Planning Code is a question of law, and, therefore, is not determined by agreement or admission. Lehigh Asphalt Paving and Const. Co. v. Bd. of Supervisors of East Penn Township, 830 A.2d 1063 (Pa. Commw.Ct.2003). In support of its position, Hamilton cites the Pennsylvania Supreme Court case of Upper Southampton Township v. Upper Southampton Township Zoning Hearing Board, 594 Pa. at 58, 934 A.2d 1162 (2007), which noted that “the statutory focus, in land development plans, [is] upon large-scale issues such as the ‘location and bulk of buildings and other structures, intensity of use or density of development, streets, ways and parking facilities, common open space and public facilities.’ ” Id. at 69, 934 A.2d at 1168. It further observed;
The type of division or allocation of land contemplated by the MPC — e.g., a housing development, condominiums, or building groups — implicates many legitimate governmental concerns affecting the general public, such as sanitary sewer, water, storm water management, parking areas, driveways, roadways, curbs and sidewalks.
Id. at 68-69, 934 A.2d 1162. Based on theses considerations, the Pennsylvania Supreme Court concluded that the construction of a billboard did not give rise to any of those concerns. Id.
The Upper Southampton Court further found that the case was analogous to another, Tu-Way Tower Co. v. Zoning Hearing Board of Salisbury Township, 688 A.2d 744 (Pa.Commw Ct.1997), in that “[n]one of the concerns addressed by land development plans is applicable to this minor use of the properties in question.” Id. In Tur-Way, the applicant intended to expand a communications tower or erect two new ones and to construct accessory build*279ings. The Commonwealth Court found that this proposal did not rise to the level of land development. Tu-Way, 688 A.2d at 747. In drawing a comparison between the Tu-Way holding to the Upper Southampton case, the Pennsylvania Supreme Court stated that “[t]he common thread in these decisions is that the proposed use of the land did not include the construction of residential or commercial buildings.”
Much like those cases, this matter does not involve the type of extensive development that impacts the community in terms of use of sewer capacity, traffic ingress and egress and parking concerns. Accordingly, the lease does not constitute land development or create a new lot which would trigger the application of the bulk regulation requirements noted above. The failure to meet these requirements cannot, therefore, form a basis to deny the Application.

iii.§ 501.8 (safe access to building or structure).

The Board also cites § 501.8 as a provision with which Global’s Application does not comply. It provides:
All buildings or structures hereinafter erected or moved shall be located on a lot adjacent to a public street or with access to an approved private street and all buildings or structures shall be so located on a lot as to provide safe and convenient access for servicing, fire protection and off-street parking.
(Docs. 23-4, p. 43). The plain language of this section of the Ordinance deals with structure placement on a lot vis-a-vis the road, which Global has satisfied. In addressing security precautions, such as a gate, under this section, the Board applied the provision beyond its stated purpose.

iv.§ 50Ip. 1(e) (hard weather surfaces)

Global offered evidence that the driveway would be graded and surfaced with gravel. (Doc. 30, ¶ 150). The Board determined that Global did not meet the requirements of § 504.1(e), which provides:
All parking areas and drives for commercial or industrial uses that are (sic) require shall have a hard all-weather surface of either concrete or bituminous composition.
(Doc. 23-4, p. 48). Global argues that as a special use, a radio tower is neither a commercial nor an industrial use and, accordingly, section 504.1(e) is inapplicable. Indeed, there is no support for the proposition, or conclusion, that a special use is either industrial or commercial. Accordingly, the Board’s determination on this issue lacks merit.

v.§ 506.1(c) (driveway entrance)

The Board also determined that Global was not in compliance with § 506.1(c) inasmuch’ as the driveway is or may not be in a suitable location if remaining land on Singer Tract is developed. The provision provides:
[Wjhere a parcel or building is being developed adjacent to another parcel used or suitable for non-residential development, consideration is to be given to ... (1) the location and planning of driveway access points to permit their joint use by adjoining parcels so as to minimize the number of intersections with the street or highway from which they derive their access.
(Doc. 23-4, p. 51). As noted above, Global contends that, based on the fact that the drive already exists, § 506.1(c)(1) does not apply to its Application. The private drive’s intersection of the road had, at some point, received prior approval and there is no evidence that Global intended to construct another drive. Accordingly, there is no driveway location planning at*280tendant to the proposed tower and § 506.1(c) is inapplicable to Global’s Application. Global was not, therefore, required to demonstrate compliance with this section of the Ordinance.
to. Landscaping!screening
Section 402.2 of the Ordinance provides that landscaping and screening be provided to protect adjoining areas. (Id. at ¶ 74; Doc. 28-4, p. 38 (Ordinance 402.2, Use Class 12(d))). Adequate screening does not mean that an entire structure is blocked from view, as there is no landscaping or screening that would buffer or screen a 250 foot tall tower. (Docs. 23, 32 ¶ 47).
Global’s proposed screening, by trees 30-40 feet in height, was rejected by the Board, which found it to be inadequate and that it screened only the base of the tower, and did not screen the fence or the equipment behind the fence. (Id. at ¶ 77). More specifically, the Board concluded that the landscaping was based on trees outside the leased area as there was no vegetation within the leased area and, in absence of contractual or other restrictions, the landowner could remove the existing vegetation outside of the leased area. (Doc. 32, ¶ 77).
As noted above, however, the Singers responded to this concern, via letter dated May 10, 2010, agreeing not to remove and trees within a contiguous buffer of 50 feet on all sides of the proposed tower. (Id. at ¶ 78). Moreover, the expert testimony provided that a 250 foot tower cannot be totally screened from view. Based on these considerations, Global’s Application conforms with landscaping and screening requirements.
In sum, the bases for concluding that Global’s Application were not in conformity with the objective requirements of the Ordinance are unsupported. Specifically, it appears that the Board either misapplied the applicable zoning provisions or erred in addressing the applicable facts.

(b) Visual, safety and aesthetic concerns

Despite the Board’s conclusion to the contrary, there were no material differences in the aesthetic or visual concerns with respect to the Global tower when compared to the two previously-approved towers. With respect to safety concerns, Hamilton expressed concern for the private drive’s access to the road and it took issue with the fact that the Global tower would be locked and unmanned, making it potentially difficult for emergency personnel to access the site if necessary. As noted above, Global addressed the emergency service concern by stating that it would provide such entities with keys to access the leased area. Additionally, the private drive’s intersection of the road had, at some point, received prior approval. Moreover, given the fact that the Global tower would be unmanned, any increase in the volume of traffic intersecting the road from the private drive would be minimal. Although the Board cited concerns that the drive is not presently plowed or cindered, Global stated that the present conditions would not necessarily be the same conditions if the tower were constructed.
With respect to ice falling from the tower or the tower itself falling, the Board concluded that the leased area for such occurrences was substantially smaller and insufficient to guard against such happenings. Specifically, Bohlinger testified that in any failure affecting the entire tower, the fall zone would be approximately 100 X 100 feet.24 (Doc. 20, 30 ¶ 76).
*281The Singer Tract is 30 acres, with only one structure — a barn — located thereon. Moreover, the Singers informed the Board that they would stipulate not to construct a dwelling or any other human-occupied structure within 100 feet of the center of the proposed tower, but allow the barn to remain within 100 feet of the tower. (Doc. 1-3, ¶ 36 (July 14, 2010 Zoning Board decision, p. 73)). This stipulation addresses the immediate issues with present development plans.
Hamilton has thus failed to demonstrate differences in visual, aesthetic, or safety concerns upon which to base its differential treatment of the entities. Given that Global has established differential treatment among providers whose facilities are similarly-situated in terms of structure, placement or cumulative impact, it has carried its burden to state a claim for unreasonable discrimination under the TCA. USCOC of New Hampshire RSA # 2, Inc., supra; MetroPCS, Inc., supra, (explaining “almost all federal courts considering such cases” have so ruled).
Having concluded that Global’s proposed tower was similarly-situated to both Sprint’s and PA Cellular’s towers, differential treatment by the Board, in the absence of differences in the structure, placement or cumulative impact of the towers, demonstrates that such differential treatment lacked a reasonable basis. Accordingly, inasmuch as the Board unreasonably discriminated against Global, it is entitled to summary judgment on this issue.
(D) State zoning law25
Finally, Global contends that it is entitled to approval of its Application for special use and that the Board’s decision constitutes an error of state zoning law. Under Pennsylvania law, a court will reverse the decision of a zoning board when the board has committed an abuse of discretion or an error of law. Hertzberg v. Zoning Bd. of Adjustment, 554 Pa. 249, 721 A.2d 43, 46 (1998) (citing Larsen v. Zoning Bd. of Adjustment, 543 Pa. 415, 419, 672 A.2d 286 (1996)). In order to determine whether the board has abused its discretion, the court must determine whether the decision is supported by substantial evidence. Id. Substantial evidence is “such relevant evidence as a reasonable mind might accept as adequate to support a conclusion”. Id. (citing Valley View Civic Ass’n v. Zoning Bd. of Adjustment, 501 Pa. 550, 555, 462 A.2d 637 (1983)).
Having concluded that the Board’s decision denying Global’s application for special use was not supported by substantial evidence, Global is entitled to judgment on its state law claim.26 Accordingly, it is recommended that summary judgment be granted on Global’s state law claim.
Y. Recommendation
For the foregoing reasons, it is respectfully recommended that Hamilton’s motion *282for summary judgment (Doc. 19) be denied and that Global’s motion for summary judgment (Doc. 22) be granted. Specifically, it is recommended that the court issue an order directing the Application be granted, and that all necessary zoning permits and variances be issued. See Ogden, supra at 397 (ordering township to issue all required zoning permits and variances issue). See also T-Mobile Northeast LLC v. City of Lawrence, 755 F.Supp.2d 286, 292 (D.Mass.2010) (under the TCA, an award of injunctive relief, rather than a remand, is often a preferred method of relief and the proper remedy for a zoning violation is an order instructing the local board to authorize construction) (citations omitted).
Signed on July 3, 2012.

. It is proper to resolve the appeal of the Board’s zoning ruling on a summary judgment motion. See Omnipoint Commc'ns, Inc. v. Penn Forest Twp., 42 F.Supp.2d 493, 498 (M.D.Pa.1999) ("The record for review of the zoning ruling is compiled by the zoning board. It is therefore appropriate to adjudicate such an appeal on a summary judgment motion, with the administrative record providing the undisputed factual basis for the federal court’s decision. This is particularly the case where, as here, there is a contention that the zoning board’s decision is not supported by substantial evidence.... Accordingly, adjudication of all Telecommunications Act issues on Omnipoint's summary judgment motion is proper.").


. As noted by Judge Methvin, Pennsylvania law permits a zoning ordinance to place the burden of proof on the applicant to show that the proposed project is not a detriment to the health, safety, and general welfare of the neighborhood. The Magistrate Judge determined that Hamilton Township's Zoning Ordinance does not specifically place the burden of proof on a special use applicant.


. Hamilton does not object to the Magistrate Judge’s finding that Global’s services were functionally equivalent to those offered by PA Cellular and Sprint Spectrum.


. In White, the township entered into an agreement with Crown Communications to construct a communications tower in a public park. 799 A.2d at 191. The lease was for an initial twenty-five year term and included a renewal option for three successive terms. See id. The lease was for .428 acres of the 200-acre park. Construction of the tower also included construction of a twenty-foot wide, one quarter mile long road, as well as three adjoining buildings for equipment. See id. The Commonwealth Court concluded that the lease which conveyed the use of a discrete parcel of land for up to 100 years constituted a "subdivision” within the meaning of the MPC. See id. at 202. Global notes a number of differences between White and the facts here — the Lease is for a significantly shorter period of time, the Leased area is in a rural tract as opposed to a public park, and the necessary construction is much less extensive in this case.


. Although there are some similarities between this case and White, the instant matter involves a much shorter lease term and lacks the extensive development required by the construction of the communications tower in White. More importantly, I am required to apply Pennsylvania law as enunciated by the Pennsylvania Supreme Court.


. Hamilton filed a motion for summary judgment and a statement of facts on September 15, 2011 (Docs. 19, 20) and filed a supporting brief on September 29, 2011. (Doc. 27). Global filed a reply to the motion, an answer to the statement of facts and a brief in opposition on October 24, 2011 (Docs. 29, 30, 31). Global filed its own motion for summary judgment, statement of material facts and supporting brief on September 15, 2011 (Docs. 22, 23, 24), to which Hamilton filed an answer to the statement of facts on November 30,2011. (Doc.32). It does not appear that a brief in opposition to Global’s motion has been filed.


. On December 16, 2011, Judge Caputo referred the present motions to the undersigned. (Doc. 36).


. A cell phone functions by transmitting information between its low-powered radio transmitter and a base station, usually a tower containing a large antenna. See generally Pinney v. Nokia, Inc., 402 F.3d 430, 439-40 (4th Cir.2005). Each base station reaches a relatively small area, or cell, and as a user moves from cell to cell, the signal must transfer from base station to base station. Id. at 440. When cell phones communicate with base stations, they emit RF energy. Id. The strength of a cell phone signal, and hence its range, has been positively correlated with the intensity of its RF emissions. See In re Rural Telephone Cos., 18 F.C.C.R. 20802, 20829 & n. 114 (2003) [hereinafter NPR Rural \ (notice of proposed rulemaking)


. The original applicant was Fortune Wireless, which submitted the application of Global’s behalf. See Doc. 20, n. 1


. A special use, or special exception, "is a conditionally permitted use, allowed by the legislature if specifically listed standards are met.” In re Brickstone Realty Corp., 789 A.2d 333, 340 (Pa.Commw.Ct.2001) (citing Bray v. Zoning Board of Adjustment, 48 Pa.Cmwlth. 523, 410 A.2d 909 (Pa.Commw.Ct.1980)). "Where a particular use is permitted in a zone by special exception, it is presumed that the local legislature has already considered that such use satisfies local concerns for the general health, safety, and welfare and that such use comports with the intent of the zoning ordinance.” Id.


. The Sprint tower, like Global’s, was in a C zoning district.


. Hamilton points out that the existing trees proposed as landscaping and screening for Global's tower are outside of the leased area on the Singer tract, which could be removed by the landowner in the absence of any contractual or other controls or restrictions. (Doc. 32, ¶ 55).


. Opponents did not present testimony from a real estate appraiser or other witness to contradict’s the applicant's testimony. (Doc. 32, ¶ 58).


.Global contends that the Singers did not intend the lease to create a new lot because it would trigger a rollback penalty under a real estate tax abatement program known as Act 319. (Doc. 23, ¶¶ 63, 64).


. The Appraisal Institute is a global membership association of professional real estate appraisers. (Doc. 32, ¶ 102).


. Despite the lack of data available, the Board nonetheless faulted Doyle's study for this reason. (See Doc. 1, Ex A-2, p. 60).


. Doyle testified that he specifically assessed the four communities to Hamilton Twp. In terms of house values, census data, demographic profile, lot size, surrounding land uses, finding them to be very similar, and thus acceptable, for study and comparison, with the exception of the East Brandywine/Downingtown area, which had higher real estate values. (Doc. 23, ¶ 106).


. To wit., 1 acre in size; 150 feet minimum in width and in depth; 40 feet minimum front yard set back; and 20 feet minimum rear and each side yard set back.


. However, it does not appear that the Ordinance requires these factors must be within the leased area.


. A zoning ordinance may, however, place the burden of proof on the applicant to show that the proposed project is not a detriment to the health, safety and general welfare of the neighborhood. See Manor Healthcare Corp. v. Lower Moreland Township Zoning Hearing Bd., 139 Pa.Cmwlth. 206, 590 A.2d 65, 70 (Pa.Commw.Ct.1991). Courts have held, however, that such an ordinance "places only the persuasion burden on the applicant because ... the objector retains the evidence presentation duty as to such matters.” Bray v. Zoning Bd. of Adjustment, 48 Pa.Cmwlth. 523, 410 A.2d 909, 912 (Pa.Commw.Ct.1980); see also Manor, 590 A.2d at 70; Kem v. Zoning Hearing Bd. of Township of Tredyffrin, 68 Pa.Cmwlth. 396, 449 A.2d 781, 783 (Pa. Commw.Ct.1982). Thus, under such ordinances, objectors still retain the initial presentation burden with respect to the detrimental effect of the project on the character, property values, health and safety of the neighborhood and its residents. Nonetheless, the Hamilton Twp.'s Zoning Ordinance does not specifically place the burden of proof on a special use applicant.


. For this reason, the testimony of Jeffrey Desind, Daniel Cohen, Jack and Joanne Fossett and Sandra Holly Wilkinson, all of whom have property located near the proposed tower or within sight of it, is of little value. As these individuals testified that, in their personal opinion, the tower would negatively impact their properties, it is not sufficient evidence on which to base a denial of the application.


. Such a position is consistent with the Board’s earlier decision approving Sprint’s application for a tower, where no evidence was presented that Sprint's proposed tower would cause substantial injury to the value of other property or that it would negatively impact the public health, safety or welfare. (Docs. 23, 32 ¶ 50; Docs. 20, 30 11170). If such factors were objective requirements which the applicant has the burden of proving, it is difficult to see why an earlier applicant, who presented no evidence on this point, nonetheless received approval without establishing an objective criteria was met.


. Given that the expert real estate testimony offered established that property values in at least one location had risen even though they were near or in sight of a radio tower undermines the argument that there is a high probability that of property values in Hamilton Twp. would dimmish if the tower were approved.


. In reaching this conclusion, the weight or credibility of the real estate appraisers, Doyle and McKeown, need not be assessed. Rather, the determination is based on what evidence was, or was not, offered.


. The only factor distinguishing Global’s proposed tower from the Sprint and PA Cellular towers is that its placement is on an elevation of 626 feet, whereas the others are on elevations of 784 and 700 feet, respectively.


. The testimony offered regarding the diminution is property values based, in part, on the perception that no one wished to purchase property near or in sight of a radio tower. (Dec. 8, 2009 Hearing Tr., p. 1206:19-1207:1).


. Although the Singer Tract is 30 acres, Global's leased area consists of just less that 1/4 of an acre,


. The MPC defines “land development” as any of the following activities:
(1)The improvement of one lot or two or more contiguous lots, tracts or parcels of land for any purpose involving:
(i) a group of two or more residential or nonresidential buildings, whether proposed initially or cumulatively, or a single nonresidential building on a lot or lots regardless of the number of occupants or tenure; or
(ii) the division or allocation of land or space, whether initially or cumulatively, between or among two or more existing or prospective occupants by means of, or for the purpose of streets, common areas, leaseholds, condominiums, building groups or other features.
(2) A subdivision of land.
(3) Development in accordance with section 503(1.1).
Additionally, it defines a “subdivision” as
[T]he division or redivision of a lot, tract or parcel of land by any means into two or more lots, tracts, parcels or other divisions of land including changes in existing lot lines for the purpose, whether immediate or future, of lease, partition by the court for distribution to heirs or devisees, transfer of ownership or building or lot development: Provided, however, [t]hat the subdivision by lease of land for agricultural purposes into parcels of more than ten acres, not involving any new street or easement of access or any residential dwelling, shall be exempted.
53 P.S. § 10107


. There does not appear to be any testimony as to the fall zone requirements with respect to the other two towers.


. Hamilton does not address this issue in its brief. Accordingly, it is deemed unopposed. See M.D. PA. LR56.1.


. Hamilton did not address this claim and, accordingly, Global’s motion thereon is considered unopposed. See Whitaker v. Springettsbury Twp., No.: 1:08-CV-627, 2010 WL 1565453, *15 (M.D.Pa. April 19, 2010) (A plaintiffs failure to respond to arguments raised in a motion for summary judgment constitutes an abandonment of these causes of action and essentially acts as a waiver of such issues) (citations omitted). See e.g., Hackett v. Cmty. Behavioral Health, No. 03-6254, 2005 WL 1084621, at *6 (E.D.Pa. May 6, 2005) (failure to address claims waives opportunity to contest summary judgment on that ground); Ankele v. Hambrick, 286 F.Supp.2d 485, 496 (E.D.Pa.2003) (deeming plaintiff’s malicious prosecution claim waived for failing to respond to defendant's argument in summary judgment motion).